 



Exhibit 10.1
 
Collateral Agreement
among
WACHOVIA CORPORATION,
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Collateral Agent, Custodial Agent,
Securities Intermediary and Securities Registrar
and
WACHOVIA CAPITAL TRUST III,
acting through U.S. Bank National Association,
as Property Trustee
Dated as of February 1, 2006
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
ARTICLE I
 
       
Definitions
 
       
Section 1.01 Definitions
    1  
 
       
ARTICLE II
 
       
Pledge
 
       
Section 2.01 Pledge
    7  
Section 2.02 Control
    7  
Section 2.03 Termination
    7  
 
       
ARTICLE III
 
       
Control
 
       
Section 3.01 Establishment of Collateral Account
    7  
Section 3.02 Treatment as Financial Assets
    8  
Section 3.03 Sole Control by Collateral Agent
    8  
Section 3.04 Securities Intermediary’s Location
    8  
Section 3.05 No Other Claims
    9  
Section 3.06 Investment and Release
    9  
Section 3.07 No Other Agreements
    9  
Section 3.08 Powers Coupled with an Interest
    9  
Section 3.09 Waiver of Lien; Waiver of Set-off
    9  
 
       
ARTICLE IV
 
       
Custody
Section 4.01 Appointment
    10  
Section 4.02 Custody
    10  
Section 4.03 Termination of Custody Account
    10  
Section 4.04 Waiver of Lien; Waiver of Set-off
    10  
 
       
ARTICLE V
 
       
Distributions on Collateral and Custody Notes
 
       
Section 5.01 Interest on Notes
    10  
Section 5.02 Payments Following Termination Event
    11  
Section 5.03 Payments Prior to or on Stock Purchase Date
    11  
Section 5.04 Payments to Property Trustee
    12  
Section 5.05 Assets Not Properly Released
    12  

Collateral Agreement

-i-



--------------------------------------------------------------------------------



 



              Page
ARTICLE VI
       
 
       
Initial Deposit; Exchange of Normal WITS and Qualifying Treasury Securities for
Stripped WITS
and Capital WITS; Reinvestment of Proceeds of Pledged Treasury Securities
 
       
Section 6.01 Initial Deposit of Notes
    12  
Section 6.02 Exchange of Normal WITS and Qualifying Treasury Securities for
Stripped WITS and Capital WITS
    13  
Section 6.03 Exchange of Stripped WITS and Capital WITS for Normal WITS and
Qualifying Treasury Securities
    14  
Section 6.04 Termination Event
    15  
Section 6.05 Reinvestment of Proceeds of Pledged Treasury Securities
    15  
Section 6.06 Application of Proceeds in Settlement of Stock Purchase Contracts
    16  
 
       
ARTICLE VII
 
       
Voting Rights –– Notes
 
       
Section 7.01 Voting Rights
    17  
 
       
ARTICLE VIII
 
       
Rights and Remedies
 
       
Section 8.01 Rights and Remedies of the Collateral Agent
    17  
Section 8.02 Remarketing; Contingent Exchange Elections by Holder of Normal WITS
    18  
Section 8.03 Contingent Disposition Election by Holder of Capital WITS
    20  
 
       
ARTICLE IX
 
       
Representations and Warranties; Covenants
 
       
Section 9.01 Representations and Warranties
    21  
Section 9.02 Covenants
    21  
 
       
ARTICLE X
 
       
The Collateral Agent, The Custodial Agent, The Securities Intermediary and The
Securities Registrar
       
 
       
Section 10.01 Appointment, Powers and Immunities
    22  
Section 10.02 Instructions of the Company
    23  
Section 10.03 Reliance by Collateral Agent, Custodial Agent, Securities
Intermediary and Securities Registrar
    23  
Section 10.04 Certain Rights
    24  
Section 10.05 Merger, Conversion, Consolidation or Succession to Business
    25  
Section 10.06 Rights in Other Capacities
    26  
Section 10.07 Non-reliance on Collateral Agent, the Securities Intermediary, the
Custodial Agent and Securities Registrar
    26  

Collateral Agreement

-ii-



--------------------------------------------------------------------------------



 



              Page
Section 10.08 Compensation and Indemnity
    26  
Section 10.09 Failure to Act
    27  
Section 10.10 Resignation of Collateral Agent, the Securities Intermediary, the
Custodial Agent and Securities Registrar
    28  
Section 10.11 Right to Appoint Agent or Advisor
    29  
Section 10.12 Survival
    29  
Section 10.13 Exculpation
    29  
Section 10.14 Statements and Confirmations
    30  
Section 10.15 Tax Allocations
    30  
 
       
ARTICLE XI
 
       
Amendment
 
       
Section 11.01 Amendment
    30  
Section 11.02 Execution of Amendments
    30  
 
       
ARTICLE XII
 
       
Miscellaneous
 
       
Section 12.01 No Waiver
    31  
Section 12.02 Governing Law; Submission to Jurisdiction; Waiver of Trial by Jury
    31  
Section 12.03 Notices
    31  
Section 12.04 Successors and Assigns
    32  
Section 12.05 Severability
    32  
Section 12.06 Expenses, Etc
    32  
Section 12.07 Security Interest Absolute
    33  
Section 12.08 Notice of Termination Event
    33  
Section 12.09 Incorporation by Reference
    33  
 
       
EXHIBITS
       
 
       
Exhibit A — Form of Normal WITS Certificate
       
Exhibit B — Form of Stripped WITS Certificate
       
Exhibit C — Form of Capital WITS Certificate
       
 
       
SCHEDULES
       
Schedule I — Reference Dealers

       
Schedule II — Contact Persons for Confirmation
       

Collateral Agreement

-iii-



--------------------------------------------------------------------------------



 



          Collateral Agreement, dated as of February 1, 2006, among Wachovia
Corporation, a North Carolina corporation (the “Company”), JPMorgan Chase Bank,
National Association (“JPMorgan”), as collateral agent (in such capacity, the
“Collateral Agent”), as Custodial Agent (in such capacity, the “Custodial
Agent”), as securities intermediary (as defined in Section 8-102(a)(14) of the
UCC) with respect to the Collateral Account (in such capacity, the “Securities
Intermediary”), and as Securities Registrar, as defined in the Trust Agreement,
in respect of the Trust Preferred Securities, and Wachovia Capital Trust III, a
Delaware statutory trust (the “Trust”), acting through U.S. Bank National
Association, not in its individual capacity but solely as Property Trustee on
behalf of the Trust (in such capacity, the “Property Trustee”).
Recitals
          The Company and the Trust (acting through the Property Trustee) are
parties to the Stock Purchase Contract Agreement, dated as of the date hereof
(as modified and supplemented and in effect from time to time, the “Stock
Purchase Contract Agreement”), pursuant to which the Company has agreed to issue
25,010 stock purchase contracts, having a liquidation amount of $100,000 per
contract (each, a “Stock Purchase Contract”) to the Trust.
          Each Stock Purchase Contract requires the Company to issue and sell,
and the Property Trustee (on behalf of the Trust) to purchase, on the Stock
Purchase Date (as defined in the Stock Purchase Contract Agreement), for an
amount equal to $100,000 (the “Purchase Price”), one share of the Company’s
Non-Cumulative Perpetual Class A Preferred Stock, Series I, $100,000 liquidation
preference per share (the “Preferred Stock”).
          Pursuant to the Trust Agreement, the Stock Purchase Contract Agreement
and the Stock Purchase Contracts, the Property Trustee on behalf of the Trust is
required to execute and deliver this Agreement, to grant the pledge provided
herein of the Collateral to secure the Obligations (as defined herein) and to
appoint the Custodial Agent to establish and maintain the Custody Account (as
defined herein).
          Now, Therefore, this Collateral Agreement Witnesseth: For and in
consideration of the agreements and obligations set forth herein and for other
good and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the Company, the Collateral Agent, the Custodial Agent, the
Securities Intermediary, the Securities Registrar and the Trust mutually agree
as follows:
ARTICLE I
Definitions
     Section 1.01 Definitions.
          For all purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires:
     (a) The terms defined in this Article have the meanings assigned to them in
this Article and include the plural as well as the singular, and nouns and
pronouns of the masculine gender include the feminine and neuter genders.
Collateral Agreement

 



--------------------------------------------------------------------------------



 



     (b) The words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision and references to any Article, Section or other
subdivision are references to an Article, Section or other subdivision of this
Agreement.
     (c) The following terms that are defined in the UCC shall have the meanings
set forth therein: “certificated security,” “control,” “financial asset,”
“financing statement,” “entitlement order,” “securities account” and “security
entitlement”.
     (d) Capitalized terms used herein and not defined herein have the meanings
assigned to them in the Trust Agreement.
     (e) The following terms have the meanings given to them in this
Section 1.01(e):
          “Agreement” means this Collateral Agreement, as the same may be
amended, modified or supplemented from time to time.
          “Cash” means any coin or currency of the United States as at the time
shall be legal tender for payment of public and private debts.
          “Collateral” means the collective reference to:
          (1) the Collateral Account and all investment property and other
financial assets from time to time credited to the Collateral Account and all
security entitlements with respect thereto, including, without limitation,
(A) the Notes, other than any Notes that are Transferred to (x) the Custodial
Agent in accordance with Section 6.02 upon the Exchange of Normal WITS and
Qualifying Treasury Securities for Stripped WITS and Capital WITS pursuant to
Sections 5.13(a)(i), (b) and (c) of the Trust Agreement from time to time or
(y) the Remarketing Agent or the Custody Account in accordance with
Section 8.02(b) upon a Successful Remarketing and (B) any Qualifying Treasury
Securities and security entitlements thereto delivered from time to time upon
the exchange of Normal WITS and Qualifying Treasury Securities for Stripped WITS
and Capital WITS pursuant to Sections 5.13(a)(i), (b) and (c) of the Trust
Agreement and in accordance with Section 6.02;
          (2) all Qualifying Treasury Securities and security entitlements
thereto purchased by the Collateral Agent with the Proceeds of Qualifying
Treasury Securities pursuant to Section 6.05;
          (3) the Wachovia Deposit made with a portion of the net proceeds of
the Remarketing pursuant to Section 8.02(b);
          (4) all Proceeds of any of the foregoing (whether such Proceeds arise
before or after the commencement of any proceeding under any applicable
bankruptcy, insolvency or other similar law, by or against the pledgor or with
respect to the pledgor); and
Collateral Agreement

-2-



--------------------------------------------------------------------------------



 



          (5) all powers and rights now owned or hereafter acquired under or
with respect to the Collateral.
          “Collateral Account” means the securities account of JPMorgan, as
Collateral Agent, maintained by the Securities Intermediary and designated
“JPMorgan Chase Bank, National Association, as Collateral Agent of Wachovia
Corporation, as pledgee of Wachovia Capital Trust III, acting through U.S. Bank
National Association, as Property Trustee.”
          “Collateral Agent” means the Person named as the “Collateral Agent” in
the first paragraph of this Agreement until a successor Collateral Agent shall
have become such pursuant to the applicable provisions of this Agreement, and
thereafter “Collateral Agent” shall mean such Person or any subsequent successor
who is appointed pursuant to this Agreement.
          “Company” means the Person named as the “Company” in the first
paragraph of this Agreement until a successor shall have become such pursuant to
the applicable provisions of the Stock Purchase Contract Agreement, and
thereafter “Company” shall mean such successor.
          “Custodial Agent” means the Person named as the “Custodial Agent” in
the first paragraph of this Agreement until a successor Custodial Agent shall
have become such pursuant to the applicable provisions of this Agreement, and
thereafter “Custodial Agent” shall mean such Person or any subsequent successor
who is appointed pursuant to this Agreement.
          “Custody Account” means the securities account of JPMorgan, as
Custodial Agent, designated “JPMorgan Chase Bank, National Association, as
Custodial Agent for Wachovia Capital Trust III.”
          “Custody Notes” has the meaning specified in Section 4.01.
          “Exchange” means an exchange of Normal WITS and Qualifying Treasury
Securities for Stripped WITS and Capital WITS pursuant to Section 5.13(b) of the
Trust Agreement and Section 6.02 or an exchange of Stripped WITS and Capital
WITS for Normal WITS and Qualifying Treasury Securities pursuant to
Section 5.13(d) of the Trust Agreement and Section 6.03.
          “Final Dealer” has the meaning specified in Section 6.05(a).
          “Market Disruption Event” means (i) a general moratorium on commercial
banking activities in New York declared by the relevant authorities or (ii) any
material disruption of the U.S. government securities market or U.S. federal
wire system, written notification of which shall have been given to the
Collateral Agent by any of the Administrative Trustees.
          “Notes” means the Remarketable Junior Subordinated Notes due 2042 of
the Company issued pursuant to the Indenture.
          “Notice of Contingent Disposition Election” means a Notice of
Contingent Disposition Election substantially in the form set forth on the
reverse side of the form of Capital WITS Certificate, a copy of which is
attached hereto as Exhibit C.
Collateral Agreement

-3-



--------------------------------------------------------------------------------



 



          “Notice of Contingent Exchange Election” means a Notice of Contingent
Exchange Election substantially in the form set forth on the reverse side of the
form of Normal WITS Certificate, a copy of which is attached hereto as
Exhibit A.
          “Obligations” means all obligations and liabilities of the Trust and
the Property Trustee on behalf of the Trust under each Stock Purchase Contract,
the Stock Purchase Contract Agreement and this Agreement or any other document
made, delivered or given in connection herewith or therewith, in each case
whether on account of principal, interest (including, without limitation,
interest accruing before and after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Property Trustee or the Trust, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Company or the Collateral Agent or the Securities Intermediary
that are required to be paid by the Trust pursuant to the terms of any of the
foregoing agreements).
          “Permitted Investments” means any one of the following, in each case
maturing on the Business Day following the date of acquisition:
          (1) any evidence of indebtedness with an original maturity of 365 days
or less issued, or directly and fully guaranteed or insured, by the United
States of America or any agency or instrumentality thereof (provided that the
full faith and credit of the United States of America is pledged in support of
the timely payment thereof or such indebtedness constitutes a general obligation
of it);
          (2) deposits, certificates of deposit or acceptances with an original
maturity of 365 days or less of any institution which is a member of the Federal
Reserve System having combined capital and surplus and undivided profits of not
less than $500 million at the time of deposit (and which may include the
Collateral Agent);
          (3) investments with an original maturity of 365 days or less of any
Person that are fully and unconditionally guaranteed by a bank referred to in
clause (2);
          (4) repurchase agreements and reverse repurchase agreements relating
to marketable direct obligations issued or unconditionally guaranteed by the
United States of America or issued by any agency thereof and backed as to timely
payment by the full faith and credit of the United States of America;
          (5) investments in commercial paper, other than commercial paper
issued by the Company or its Affiliates, of any corporation incorporated under
the laws of the United States of America or any State thereof, which commercial
paper has a rating at the time of purchase at least equal to “A-1” by Standard &
Poor’s Ratings Services (“S&P”) or at least equal to “P-1” by Moody’s Investors
Service, Inc. (“Moody’s”);
          (6) investments in money market funds (including, but not limited to,
money market funds managed by the Collateral Agent or an Affiliate of the
Collateral Agent) registered under the Investment Company Act of 1940, as
amended, rated in the highest applicable rating category by S&P or Moody’s; and
Collateral Agreement

-4-



--------------------------------------------------------------------------------



 



          (7) a cash escrow trust account with JPMorgan.
     “Pledge” means the lien and security interest created by this Agreement.
     “Pledged Notes” means each Note deposited with the Collateral Agent
pursuant to Section 6.01 or delivered to the Collateral Agent pursuant to
Section 6.03, until such time as it is released from the Pledge and delivered to
the Custodial Agent pursuant to Section 6.02 or to the Remarketing Agent or the
Custody Account pursuant to Section 8.02(b).
     “Pledged Treasury Securities” means Qualifying Treasury Securities from
time to time credited to the Collateral Account pursuant to Section 6.02 and not
then released from the Pledge pursuant to Section 6.03, together with all
Qualifying Treasury Securities purchased from time to time by the Collateral
Agent with the Proceeds of maturing Pledged Treasury Securities pursuant to
Section 6.05.
     “Proceeds” has the meaning ascribed thereto in Section 9-102(a)(64) of the
UCC and includes, without limitation, all interest, dividends, Cash,
instruments, securities, financial assets and other property received,
receivable or otherwise distributed upon the sale (including, without
limitation, the Remarketing), exchange, collection or disposition of any
financial assets from time to time held in the Collateral Account.
     “Property Trustee” means the Person named as the “Property Trustee” in the
first paragraph of this Agreement until a successor Property Trustee shall have
become such pursuant to the applicable provisions of the Trust Agreement, and
thereafter “Property Trustee” shall mean such Person or any subsequent successor
who is appointed pursuant to the Trust Agreement.
     “Recombination Notice and Request” means a Recombination Notice and Request
substantially in the form set forth on the reverse side of the forms of Stripped
WITS Certificate and Capital WITS Certificate, copies of which are attached
hereto as Exhibits B and C respectively.
     “Reference Dealer” means each of the U.S. government securities dealers
listed on Schedule I hereto (including any successor thereto) and any other U.S.
government securities dealers designated by the Collateral Agent (it being
understood that the Collateral Agent may, but shall not be obligated, to
designate any one or more such other U.S. government securities dealers);
provided that if at any time fewer than three of the entities named on
Schedule I are active U.S. government securities dealers and approved
counterparties of JPMorgan Asset Management, any of the Administrative Trustees
may designate an additional U.S. government securities dealer as a Reference
Dealer.
     “Remarketing” has the meaning specified in the Indenture.
     “Roll Date” means, with respect to any Additional Distribution Date, the
latest date prior to such Additional Distribution Date that is a maturity date
of Qualifying Treasury Securities held in the Collateral Account.
     “Securities Intermediary” means the Person named as the “Securities
Intermediary” in the first paragraph of this Agreement until a successor
Securities Intermediary shall have become such pursuant to the applicable
provisions of this Agreement, and thereafter “Securities Intermediary” shall
mean such Person or any subsequent successor who is appointed pursuant to this
Agreement.
Collateral Agreement

-5-



--------------------------------------------------------------------------------



 



          “Securities Registrar” means the Person named as the “Securities
Registrar” in the first paragraph of this Agreement until a successor Securities
Registrar shall have been appointed by the Company pursuant to the applicable
provisions of the Trust Agreement, and thereafter “Securities Registrar” shall
mean such Person or any subsequent successor who is appointed pursuant to the
Trust Agreement by the Company.
          “Stripping Notice and Request” means a Stripping Notice and Request
substantially in the form set forth on the reverse side of the form of Normal
WITS Certificate, a copy of which is attached hereto as Exhibit A.
          “Successful” has the meaning specified in the Indenture.
          “Termination Event” has the meaning specified in the Stock Purchase
Contract Agreement.
          “Trade Date” means, with respect to each Roll Date, the Business Day
immediately preceding such Roll Date.
          “Trades” means the Treasury/Reserve Automated Debt Entry System
maintained by the Federal Reserve Bank of New York pursuant to the Trades
Regulations.
          “Trades Regulations” means the regulations of the United States
Department of the Treasury, published at 31 C.F.R. Part 357, as amended from
time to time. Unless otherwise defined herein, all terms defined in the Trades
Regulations are used herein as therein defined.
          “Transfer” means (i) in the case of certificated securities in
registered form, delivery as provided in Section 8-301(a) of the UCC, endorsed
to the transferee or in blank by an effective endorsement, (ii) in the case of
Qualifying Treasury Securities, registration of the transferee as the owner of
such Qualifying Treasury Securities on Trades and (iii) in the case of security
entitlements, including, without limitation, security entitlements with respect
to Qualifying Treasury Securities, a securities intermediary indicating by book
entry that such security entitlement has been credited to the transferee’s
securities account.
          “Trust Agreement” means the Amended and Restated Trust Agreement,
dated as of the date hereof, among the Company, as Depositor, the Property
Trustee, the Delaware Trustee and the Administrative Trustees (each as named
therein), and the several Holders (as defined therein).
          “UCC” means the Uniform Commercial Code as in effect in the State of
New York from time to time.
          “Value” means, with respect to any item of Collateral on any date, as
to (1) Cash, the face amount thereof, (2) Notes, the aggregate principal amount
thereof and (3) Qualifying Treasury Securities, the aggregate principal amount
thereof.
          “Wachovia Deposit” has the meaning specified in the Stock Purchase
Contract Agreement.
Collateral Agreement

-6-



--------------------------------------------------------------------------------



 



ARTICLE II
Pledge
     Section 2.01 Pledge.
          The Trust (acting through the Property Trustee) hereby pledges and
grants to the Collateral Agent, as agent of and for the benefit of the Company,
a continuing first priority security interest in and to, and a lien upon and
right of set-off against, all of such Person’s right, title and interest in and
to the Collateral to secure the prompt and complete payment and performance when
due (whether at stated maturity, by acceleration or otherwise) of the
Obligations. The Collateral Agent shall have all of the rights, remedies and
recourses with respect to the Collateral afforded a secured party by the UCC, in
addition to, and not in limitation of, the other rights, remedies and recourses
afforded to the Collateral Agent by this Agreement.
     Section 2.02 Control.
          The Collateral Agent shall have control of the Collateral Account
pursuant to the provisions of Article III.
     Section 2.03 Termination.
          This Agreement and the Pledge created hereby shall terminate upon the
satisfaction of the Obligations. Upon receipt by the Collateral Agent from the
Company of notice of such termination, the Collateral Agent shall, except as
otherwise provided herein, Transfer and instruct the Securities Intermediary to
Transfer the Collateral to or upon the order of the Property Trustee, free and
clear of the Pledge created hereby.
ARTICLE III
Control
     Section 3.01 Establishment of Collateral Account.
          The Securities Intermediary hereby confirms that:
     (a) the Securities Intermediary has established the Collateral Account;
     (b) the Collateral Account is a securities account;
     (c) subject to the terms of this Agreement, the Securities Intermediary
shall identify in its records the Collateral Agent as the entitlement holder
entitled to exercise the rights that comprise any financial asset credited to
the Collateral Account;
     (d) all property delivered to the Securities Intermediary pursuant to this
Agreement or the Stock Purchase Contract Agreement, including any Permitted
Investments purchased by the Securities
Collateral Agreement

-7-



--------------------------------------------------------------------------------



 



Intermediary from the Proceeds of any Collateral, will be credited promptly to
the Collateral Account; and
     (e) all securities or other property underlying any financial assets
credited to the Collateral Account shall be (i) registered in the name of the
Property Trustee and indorsed to the Securities Intermediary or in blank,
(ii) registered in the name of the Securities Intermediary or the Collateral
Agent or (iii) credited to another securities account maintained in the name of
the Securities Intermediary. In no case will any financial asset credited to the
Collateral Account be registered in the name of the Property Trustee or
specially indorsed to the Property Trustee unless such financial asset has been
further indorsed to the Securities Intermediary or in blank.
     Section 3.02 Treatment as Financial Assets.
          Each item of property (whether investment property, financial asset,
security, instrument or Cash) credited to the Collateral Account shall be
treated as a financial asset.
     Section 3.03 Sole Control by Collateral Agent.
          Except as provided in Section 8.01, at all times prior to the
termination of the Pledge, the Collateral Agent shall have sole control of the
Collateral Account, and the Securities Intermediary shall take instructions and
directions with respect to the Collateral Account solely from the Collateral
Agent. If at any time the Securities Intermediary shall receive an entitlement
order issued by the Collateral Agent and relating to the Collateral Account, the
Securities Intermediary shall comply with such entitlement order without further
consent by the Property Trustee or any other Person. Except as otherwise
permitted under this Agreement, until termination of the Pledge, the Securities
Intermediary will not comply with any entitlement orders issued by the Property
Trustee.
          The Trust hereby irrevocably constitutes and appoints the Collateral
Agent and the Company, with full power of substitution, as the Trust’s
attorney-in-fact to take on behalf of, and in the name, place and stead of the
Trust and the Holders, any action necessary or desirable to perfect and to keep
perfected the security interest in the Collateral referred to in Section 2.01.
The grant of such power-of-attorney shall not be deemed to require of the
Collateral Agent any specific duties or obligations not otherwise expressly
assumed by the Collateral Agent hereunder. Notwithstanding the foregoing, in no
event shall the Collateral Agent or Securities Intermediary be responsible for
the preparation or filing of any financing or continuation statements in the
appropriate jurisdictions or responsible for maintenance or perfection of any
security interest hereunder.
     Section 3.04 Securities Intermediary’s Location.
          The Collateral Account, and the rights and obligations of the
Securities Intermediary, the Collateral Agent and the Property Trustee with
respect thereto, shall be governed by the laws of the State of New York.
Regardless of any provision in any other agreement, for purposes of the UCC, New
York shall be deemed to be the Securities Intermediary’s jurisdiction.
Collateral Agreement

-8-



--------------------------------------------------------------------------------



 



     Section 3.05 No Other Claims.
          Except for the claims and interest of the Collateral Agent and of the
Trust in the Collateral Account, the Securities Intermediary (without having
conducted any investigation) does not know of any claim to, or interest in, the
Collateral Account or in any financial asset credited thereto. If any Person
asserts any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process) against the
Collateral Account or in any financial asset carried therein, the Securities
Intermediary will promptly notify the Collateral Agent and the Property Trustee.
     Section 3.06 Investment and Release.
          All Proceeds of financial assets from time to time deposited in the
Collateral Account shall be invested and reinvested as provided in this
Agreement. At no time prior to termination of the Pledge with respect to any
particular property shall such property be released from the Collateral Account
except in accordance with this Agreement or upon written instructions of the
Collateral Agent.
     Section 3.07 No Other Agreements.
          The Securities Intermediary has not entered into, and prior to the
termination of the Pledge will not enter into, any agreement with any other
Person relating to the Collateral Account or any financial assets credited
thereto, including, without limitation, any agreement to comply with entitlement
orders of any Person other than the Collateral Agent.
     Section 3.08 Powers Coupled with an Interest.
          The rights and powers granted in this Article III to the Collateral
Agent have been granted in order to perfect its security interests in the
Collateral Account, are powers coupled with an interest and will be affected
neither by the bankruptcy of the Property Trustee or the Trust nor by the lapse
of time. The obligations of the Securities Intermediary under this Article III
shall continue in effect until the termination of the Pledge with respect to any
and all Collateral.
     Section 3.09 Waiver of Lien; Waiver of Set-off.
          The Securities Intermediary waives any security interest, lien or
right to make deductions or set-offs that it may now have or hereafter acquire
in or with respect to the Collateral Account, any financial asset credited
thereto or any security entitlement in respect thereof. Neither the financial
assets credited to the Collateral Account nor the security entitlements in
respect thereof will be subject to deduction, set-off, banker’s lien or any
other right in favor of any person other than the Company.
Collateral Agreement

-9-



--------------------------------------------------------------------------------



 



ARTICLE IV
Custody
     Section 4.01 Appointment.
          The Trust hereby appoints the Custodial Agent as Custodial Agent of
the Trust to hold all of the Notes that are property of the Trust, other than
the Pledged Notes (collectively, the “Custody Notes”), for the benefit of the
Trust and for the purposes set forth herein, and the Custodial Agent hereby
accepts such appointment under the terms and conditions set forth herein.
     Section 4.02 Custody.
          The Custodial Agent will hold the Custody Notes in the Custody
Account. For the avoidance of doubt, the Custodial Agent shall segregate on its
books and records the assets of the Trust from assets held by the Custodial
Agent for other customers (including the Collateral) or for the Custodial Agent
itself. The Custodial Agent shall only have the obligations expressly set forth
herein and shall have no responsibility for monitoring compliance with the Trust
Agreement, the Stock Purchase Agreement or any other agreement in connection
therewith. The Custodial Agent shall accept the Transfer of Notes from the
Collateral Agent from time to time pursuant to Section 6.02, deliver Notes to
the Collateral Agent from time to time pursuant to Section 6.03 and deliver
Notes to the Remarketing Agent on the Remarketing Settlement Date pursuant to
Section 8.03.
     Section 4.03 Termination of Custody Account.
          Upon receipt by the Custodial Agent from the Company of notice of
termination of this Agreement pursuant to Section 2.03, the Custodial Agent
shall deliver the Custody Notes to the Property Trustee.
     Section 4.04 Waiver of Lien; Waiver of Set-off.
          The Custodial Agent waives any security interest, lien or right to
make deductions or set-offs that it may now have or hereafter acquire in or with
respect to the Custodial Agent, any financial asset credited thereto or any
security entitlement in respect thereof. Neither the financial assets credited
to the Custody Account nor the security entitlements in respect thereof will be
subject to deduction, set-off, banker’s lien or any other right in favor of any
Person other than the Trust.
ARTICLE V
Distributions on Collateral and
Custody Notes
     Section 5.01 Interest on Notes.
     (a) The Collateral Agent shall transfer all interest received from time to
time by the Collateral Agent on account of the Pledged Notes to the Paying
Agent.
Collateral Agreement

-10-



--------------------------------------------------------------------------------



 



     (b) The Custodial Agent shall transfer all interest received from time to
time by the Custodial Agent on account of the Custody Notes to the Paying Agent.
     Section 5.02 Payments Following Termination Event.
          Following a Termination Event, written notice of which the Collateral
Agent or the Custodial Agent, as the case may be, shall have received from the
Company, the Property Trustee or any of the Administrative Trustees,
     (a) the Collateral Agent shall cause the Securities Intermediary to
Transfer (i) the Pledged Notes, (ii) the Pledged Treasury Securities and
(iii) any Permitted Investments, including in each case any and all payments of
principal or interest it receives in respect thereof, to the Property Trustee or
its designee, free and clear of the Pledge created hereby; and
     (b) the Custodial Agent shall Transfer the Custody Notes and any and all
payments of principal or interest it receives in respect thereof to the Property
Trustee or its designee.
     Section 5.03 Payments Prior to or on Stock Purchase Date.
     (a) Except as provided in Section 5.03(c) and Section 6.05, if the
Collateral Agent or the Custodial Agent, as the case may be, shall not have
received from the Company, the Property Trustee or any of the Administrative
Trustees notice of any Termination Event, all payments of principal received by
the Collateral Agent or the Securities Intermediary in respect of (i) the
Pledged Notes and (ii) the Pledged Treasury Securities shall be held until the
Stock Purchase Date and an amount thereof equal to the Purchase Price under the
Stock Purchase Contracts shall be transferred to the Company on the Stock
Purchase Date as provided in Section 2.1 of the Stock Purchase Contract
Agreement in satisfaction of the Trust’s obligation to pay such Purchase Price.
Any balance remaining in the Collateral Account shall be released from the
Pledge and Transferred to the Paying Agent, free and clear of the Pledge created
thereby. The Company shall instruct the Collateral Agent in writing as to the
Permitted Investments in which any payments received under this Section 5.03(a)
shall be invested; provided that if the Company fails to deliver such
instructions by 10:30 a.m. (New York City time) on the day such payments are
received by the Collateral Agent, the Collateral Agent shall invest such
payments in the Permitted Investments as described in clause (7) of the
definition of Permitted Investments. The Collateral Agent shall have no
liability in respect of losses incurred as a result of the failure of the
Company to provide timely written investment direction. The Collateral Agent may
conclusively rely on any written direction and shall bear no liability for any
loss or other damage based on acting or omitting to act under this Section 5.03
pursuant to any direction of the Company or any investment in Permitted
Investments as described in clause (7) of the definition of Permitted
Investments as provided herein and neither the Collateral Agent nor the
Securities Intermediary shall in any way be liable for the selection of
Permitted Investments or by reason of any insufficiency in the Collateral
Account resulting from any loss on any Permitted Investment included therein.
     (b) All payments of principal received by the Custodial Agent in respect of
the Custody Notes shall be transferred to the Paying Agent.
     (c) All payments of principal received by the Collateral Agent or the
Securities Intermediary in respect of (1) the Pledged Notes and (2) the Pledged
Treasury Securities or security entitlements
Collateral Agreement

-11-



--------------------------------------------------------------------------------



 



thereto, that, in each case, have been released from the Pledge pursuant hereto
(other than Pledged Notes that upon such release shall have become Custody Notes
in accordance with Section 6.03) shall be transferred to or in accordance with
the written instructions of the Paying Agent.
     Section 5.04 Payments to Property Trustee.
          The Securities Intermediary and the Custodial Agent shall use
commercially reasonable efforts to deliver payments to the Paying Agent under
the Trust Agreement or the Property Trustee as provided hereunder to the Payment
Account established by such Paying Agent or the Property Trustee, for credit to
JPMorgan Chase Bank, National Association, New York, New York, ABA #:
021-000-021, A/C: 507943635, for further credit to: Wachovia Capital Trust III –
GP# 10224743.2, not later than 12:00 p.m. (New York City time) on the Business
Day it receives such payment; provided that if such payment is received on a day
that is not a Business Day or after 11:00 a.m. (New York City time) on a
Business Day, then it shall use commercially reasonable efforts to deliver such
payment to such Paying Agent or the Property Trustee no later than 10:30 a.m.
(New York City time) on the next succeeding Business Day.
     Section 5.05 Assets Not Properly Released.
          If the Paying Agent or the Property Trustee shall receive any
principal payments on account of financial assets credited to the Collateral
Account and not released therefrom in accordance with this Agreement, the Paying
Agent or the Property Trustee shall hold the same as trustee of an express trust
for the benefit of the Company and, upon receipt of an Officers’ Certificate of
the Company so directing, promptly deliver the same to the Securities
Intermediary for credit to the Collateral Account or to the Company for
application to the Obligations, and the Paying Agent or the Property Trustee
shall acquire no right, title or interest in any such payments of principal
amounts so received. Neither the Paying Agent nor the Property Trustee shall
have any liability under this Section 5.05 unless and until it has been notified
in writing that such payment was delivered to it erroneously and nor shall it
have any liability for any action taken, suffered or omitted to be taken prior
to its receipt of such notice.
ARTICLE VI
Initial Deposit; Exchange of Normal WITS and
Qualifying Treasury Securities for Stripped WITS and Capital WITS; Reinvestment
of
Proceeds of Pledged Treasury Securities
     Section 6.01 Initial Deposit of Notes.
     (a) Prior to or concurrently with the execution and delivery of this
Agreement, the Property Trustee shall Transfer to the Securities Intermediary,
for credit to the Collateral Account, Notes having an aggregate principal amount
of $2,501,000,000.
     (b) The Collateral Agent shall, at any time or from time to time, at the
written request of the Company, cause any or all securities or other property
underlying any financial assets credited to the Collateral Account to be
registered in the name of the Securities Intermediary, the Collateral Agent or
their respective nominees; provided that unless any Event of Default (as defined
in the Trust Agreement) shall have occurred and be continuing, and in respect of
which the Collateral Agent shall have received
Collateral Agreement

-12-



--------------------------------------------------------------------------------



 



written notice from the Property Trustee or the Administrative Trustees, the
Collateral Agent agrees not to cause any Notes to be so re-registered.
     Section 6.02 Exchange of Normal WITS and Qualifying Treasury Securities for
Stripped WITS and Capital WITS.
     (a) On each occasion on which a Holder of Normal WITS exercises its rights
pursuant to Sections 5.13(a)(i), (b) and (c) of the Trust Agreement to exchange
Normal WITS and Qualifying Treasury Securities for Stripped WITS and Capital
WITS by, during any Exchange Period:
          (i) depositing with the Collateral Agent the treasury security that is
the Qualifying Treasury Security on the date of deposit, in the principal amount
of $1,000 for each Normal WITS being Exchanged;
          (ii) Transferring the Normal WITS being Exchanged to the Securities
Registrar; and
          (iii) delivering a duly executed and completed Stripping Notice and
Request to the Securities Registrar and Collateral Agent (x) stating that the
Holder has deposited the appropriate Qualifying Treasury Securities with the
Collateral Agent for deposit in the Collateral Account, (y) stating that the
Holder is Transferring the related Normal WITS to the Securities Registrar in
connection with an Exchange of such Normal WITS and Qualifying Treasury
Securities for a Like Amount of Stripped WITS and Capital WITS, and
(z) requesting the delivery to the Holder of such Stripped WITS and Capital
WITS,
the Collateral Agent shall, upon the deposit and Transfer pursuant to clauses
(i) and (ii) and receipt of the notice and request referred to in clause (iii),
(w) be deemed to accept the Qualifying Treasury Securities deposited pursuant to
clause (i) as Collateral subject to the Pledge, (x) release Pledged Notes of a
Like Amount from the Pledge, (y) Transfer such Pledged Notes to the Custodial
Account free and clear of the Company’s security interest therein, and
(z) confirm to the Property Trustee in writing that such release and Transfer
has occurred. The Custodial Agent shall continue to hold such Notes as Custody
Notes pursuant to Article IV.
     (b) The Securities Registrar, pursuant to the procedures provided for in
Section 5.11 of the Trust Agreement dealing with increasing and decreasing the
number of Trust Preferred Securities evidenced by Book-Entry Trust Preferred
Securities Certificates, shall cancel the number of Normal WITS Transferred
pursuant to Section 6.02(a) and deliver a Like Amount of Stripped WITS and
Capital WITS to the Holder, all by making appropriate notations on the
Book-Entry Trust Preferred Securities Certificates of the appropriate Class.
     (c) The Collateral Agent and the Custodial Agent shall comply with the
procedures provided for in Section 2.4(d) of the First Supplemental Indenture
dealing with decreasing the Pledged Notes held by the Collateral Agent and
increasing correspondingly the Custody Notes held by the Custodial Agent, unless
such procedures have been performed by the Securities Registrar under the
Indenture as in said Section 2.4(d) provided.
     (d) The substitution of Qualifying Treasury Securities, or security
entitlements thereto, for financial assets held in the Collateral Account
pursuant to this Section 6.02, shall not constitute a novation of the security
interest created hereby.
Collateral Agreement

-13-



--------------------------------------------------------------------------------



 



     Section 6.03 Exchange of Stripped WITS and Capital WITS for Normal WITS and
Qualifying Treasury Securities.
     (a) On each occasion on which a Holder of Stripped WITS and Capital WITS
exercises its rights pursuant to Sections 5.13(d) of the Trust Agreement to
exchange Stripped WITS and Capital WITS for Normal WITS and Qualifying Treasury
Securities by, during any Exchange Period, Transferring the Stripped WITS and
the Capital WITS being Exchanged to the Securities Registrar and delivering a
duly executed and completed Recombination Notice and Request to the Securities
Registrar and Collateral Agent (x) stating that the Holder is Transferring the
related Stripped WITS and Capital WITS to the Securities Registrar in connection
with the Exchange of such Stripped WITS and Capital WITS for a Like Amount of
each of Normal WITS and Pledged Treasury Securities, (y) requesting the
Collateral Agent to release from the Pledge and deliver to the Holder Pledged
Treasury Securities in a principal amount equal to the Liquidation Amount of
each of the Stripped WITS and Capital WITS being exchanged, and (z) requesting
the Securities Registrar to deliver to the Holder Normal WITS of a Like Amount.
     (b) Upon the Transfer pursuant to Section 6.03(a) and receipt of the notice
and request referred to in Section 6.03(a):
          (i) the Custodial Agent will Transfer a Like Amount of Notes from the
Custody Account to the Collateral Account in substitution for such Pledged
Treasury Securities;
          (ii) the Collateral Agent will be deemed to accept the Notes
Transferred by the Custodial Agent pursuant to clause (i) as Collateral subject
to the Pledge;
          (iii) the Collateral Agent will release Pledged Treasury Securities of
a Like Amount from the Pledge and deliver such Qualifying Treasury Securities to
the Holder free and clear of the Company’s security interest therein, and
confirm in writing to the Property Trustee that such release and Transfer has
occurred;
          (iv) the Securities Registrar, pursuant to the procedures provided for
in Section 5.11 of the Trust Agreement dealing with increasing and decreasing
the number of Trust Preferred Securities evidenced by Book-Entry Trust Preferred
Securities Certificates, shall cancel the number of Stripped WITS and Capital
WITS delivered pursuant to Section 6.03(a) and deliver a Like Amount of Normal
WITS to the Holder, all by making appropriate notations on the Book-Entry Trust
Preferred Securities Certificates of the appropriate Class; and
          (v) the Collateral Agent and the Custodial Agent shall comply with the
procedures provided for in Section 2.4(e) of the First Supplemental Indenture
dealing with decreasing the Custody Notes held by the Custodial Agent and
increasing correspondingly the Pledged Notes held by the Collateral Agent,
unless such procedures have been performed by the Securities Registrar under the
Indenture as in said Section 2.4(e) provided.
     (c) The substitution of Notes for financial assets held in the Collateral
Account pursuant to this Section 6.03, shall not constitute a novation of the
security interest created hereby.
Collateral Agreement

-14-



--------------------------------------------------------------------------------



 



     Section 6.04 Termination Event.
     (a) Upon receipt by the Collateral Agent of written notice from the
Company, the Property Trustee or any of the Administrative Trustees of the Trust
that a Termination Event has occurred, the Collateral Agent shall release all
Collateral from the Pledge and shall promptly instruct the Securities
Intermediary to Transfer:
          (i) any Pledged Notes;
          (ii) the Proceeds of the Wachovia Deposit; and
          (iii) any Pledged Treasury Securities,
to the Property Trustee, free and clear of the Pledge created hereby.
     (b) If such Termination Event shall result from the Company’s becoming a
debtor under the Bankruptcy Code, and if the Collateral Agent shall for any
reason fail promptly to effectuate the release and Transfer of all Pledged
Notes, Pledged Treasury Securities, Permitted Investments, the Wachovia Deposit
and Proceeds of any of the foregoing, as the case may be, as provided by this
Section 6.04, the Property Trustee or any of the Administrative Trustees shall:
          (i) use its best efforts to obtain an opinion of a nationally
recognized law firm to the effect that, notwithstanding the Company being the
debtor in such a bankruptcy case, the Collateral Agent will not be prohibited
from releasing or Transferring the Collateral as provided in this Section 6.04
and shall deliver or cause to be delivered such opinion to the Collateral Agent
within ten days after the occurrence of such Termination Event, and if (A) the
Property Trustee or any of the Administrative Trustees shall be unable to obtain
such opinion within ten days after the occurrence of such Termination Event or
(B) the Collateral Agent shall continue, after delivery of such opinion, to
refuse to effectuate the release and Transfer of all Pledged Notes, Pledged
Treasury Securities, Permitted Investments, the Wachovia Deposit and Proceeds of
any of the foregoing, as the case may be, as provided in this Section 6.04, then
the Property Trustee shall within fifteen days after the occurrence of such
Termination Event commence an action or proceeding in the court having
jurisdiction of the Company’s case under the Bankruptcy Code seeking an order
requiring the Collateral Agent to effectuate the release and Transfer of all
Pledged Notes, Pledged Treasury Securities, Permitted Investments, the Wachovia
Deposit and Proceeds of any of the foregoing, or as the case may be, as provided
by this Section 6.04; or
          (ii) commence an action or proceeding like that described in
Section 6.04(b)(i) hereof within ten days after the occurrence of such
Termination Event.
     Section 6.05 Reinvestment of Proceeds of Pledged Treasury Securities.
     (a) At or about 11:00 A.M. on each Trade Date, the Collateral Agent shall
select at least three Reference Dealers (including at least three Reference
Dealers named on Schedule I hereto or named by any of the Administrative
Trustees as replacements therefor who are approved counterparties of JPMorgan
Asset Management) and request each of them to provide a commitment (which may be
oral if promptly confirmed by facsimile or e-mail), satisfactory in form to the
Collateral Agent, to the effect that
Collateral Agreement

-15-



--------------------------------------------------------------------------------



 



if selected as the Final Dealer, such Reference Dealer shall sell to the
Collateral Agent, for delivery against payment on the immediately succeeding
Roll Date, an aggregate principal amount of the U.S. treasury security that is
the Qualifying Treasury Security on such Roll Date equal to the aggregate
principal amount of Qualifying Treasury Securities held in the Collateral
Account on such Trade Date. If the Collateral Agent shall have received at least
two firm offers, it shall select the lowest offer and the Reference Dealer
providing the lowest offer shall be the “Final Dealer”; provided that if two or
more Reference Dealers have provided identical lowest offers, the Collateral
Agent may select any of these Reference Dealers as the Final Dealer in its
absolute discretion. The Final Dealer shall be obligated to sell to the
Collateral Agent, for Cash on the Roll Date, the aggregate principal amount of
the U.S. treasury security specified in such offer. If the Collateral Agent
determines that (i) a Market Disruption Event has occurred or (ii) fewer than
two Reference Dealers have provided firm offers in a timely manner meeting the
foregoing requirements, the steps contemplated above shall be taken on each
succeeding Business Day on which the Collateral Agent determines that no Market
Disruption Event has occurred until at least two Reference Dealers have provided
such offers, except that the Collateral Agent shall request offers from the
Reference Dealers for same day settlement. The Collateral Agent shall use
reasonable care in administering the foregoing procedures and shall have no
liability in connection therewith to the Trust, the Property Trustee, the
Company or any other Person in the absence of gross negligence or willful
misconduct. All determinations regarding whether a Market Disruption Event has
occurred shall be made by the Collateral Agent in its sole discretion.
     (b) On each Roll Date (or, if no Final Dealer shall have been selected on
the Trade Date, on the date that the Final Dealer is selected), the Collateral
Agent shall instruct the Securities Intermediary to apply the Proceeds of the
U.S. treasury securities held in the Collateral Account to the purchase price of
the Qualifying Treasury Securities, which shall be deposited in the Collateral
Account, and to apply the excess of such Proceeds over the purchase price of the
Qualifying Treasury Securities to purchase Permitted Investments for deposit in
the Collateral Account.
     (c) On each Additional Distribution Date, if the Qualifying Treasury
Securities shall have been purchased and deposited in the Collateral Account,
the Collateral Agent shall liquidate the Permitted Investments in the Collateral
Account and direct the Securities Intermediary to pay the Proceeds to the
Payment Account.
Section 6.06 Application of Proceeds in Settlement of Stock Purchase Contracts.
     (a) The Trust (acting through the Property Trustee) agrees to pay the
purchase price under the Stock Purchase Contracts on the Stock Purchase Date
from the Proceeds of the Qualifying Treasury Securities held in the Collateral
Account and the Wachovia Deposit (or in the circumstances set forth in the Stock
Purchase Contract Agreement, by assignment thereof). Without receiving any
further instruction from the Property Trustee, the Collateral Agent shall, in
settlement of such Stock Purchase Contracts on the Stock Purchase Date,
(i) instruct the Securities Intermediary to remit Proceeds of the Qualifying
Treasury Securities to the Company and (ii) instruct Wachovia Bank, N.A. to pay
the Proceeds of the Wachovia Deposit to the Company in an amount equal to the
excess of the Purchase Price over the amount of the Proceeds of the Qualifying
Treasury Securities.
     (b) In the event of a Failed Remarketing, the Collateral Agent, for the
benefit of the Company, will, at the written instruction of the Company, deliver
or dispose of the Pledged Notes in accordance with the Company’s written
instructions to satisfy in full, from any such disposition or
Collateral Agreement

-16-



--------------------------------------------------------------------------------



 



retention, the obligations of the Trust to pay the purchase price for the shares
of Preferred Stock to be issued under the Stock Purchase Contracts to the extent
not paid from the Proceeds of the Qualifying Treasury Securities held in the
Collateral Account.
     (c) Thereafter, the Collateral Agent shall promptly remit the Proceeds of
the Qualifying Treasury Securities held in the Collateral Account in excess of
the aggregate purchase price for the shares of Preferred Stock to be issued
under such Stock Purchase Contracts to the Property Trustee.
ARTICLE VII
Voting Rights –– Notes
     Section 7.01 Voting Rights.
          The Property Trustee on behalf of the Trust may, subject to the Trust
Agreement, exercise, or refrain from exercising, any and all voting and other
consensual rights pertaining to the Notes or any part thereof for any purpose
not inconsistent with the terms of this Agreement and in accordance with the
terms of the Stock Purchase Contract Agreement; provided that the Property
Trustee shall not exercise or shall not refrain from exercising such right with
respect to any Notes, if, in the reasonable judgment of the Property Trustee,
such action would impair or otherwise have a material adverse effect on the
value of all or any of the Notes; and provided, further, that the Property
Trustee shall give the Company and the Collateral Agent or the Custodial Agent,
as the case may be, at least five Business Days’ prior written notice of the
manner in which it intends to exercise, or its reasons for refraining from
exercising, any such right. Upon receipt of any notices and other communications
in respect of any Notes, including notice of any meeting at which holders of the
Notes are entitled to vote or solicitation of consents, waivers or proxies of
holders of the Notes, the Collateral Agent and the Custodial Agent shall use
reasonable efforts to send promptly to the Property Trustee such notice or
communication, and as soon as reasonably practicable after receipt of a written
request therefor from the Property Trustee, execute and deliver to the Property
Trustee such proxies and other instruments in respect of such Notes (in form and
substance satisfactory to the Collateral Agent or the Custodial Agent, as the
case may be) as are prepared by the Company and delivered to the Property
Trustee with respect to the Notes.
ARTICLE VIII
Rights and Remedies
     Section 8.01 Rights and Remedies of the Collateral Agent.
     (a) In addition to the rights and remedies specified in Section 6.06 or
otherwise available at law or in equity, after an event of default (as specified
in Section 8.01(b)) hereunder, the Collateral Agent shall have all of the rights
and remedies with respect to the Collateral of a secured party under the UCC
(whether or not the UCC is in effect in the jurisdiction where the rights and
remedies are asserted) and the Trades Regulations and such additional rights and
remedies to which a secured party is entitled under the laws in effect in any
jurisdiction where any rights and remedies hereunder may be asserted. Without
limiting the generality of the foregoing, such remedies may include, to the
extent permitted by applicable law, (1) retention of the Pledged Notes or the
Pledged Treasury Securities in full satisfaction of the Trust’s or the Property
Trustee’s obligations under the Stock Purchase Contracts and the Stock Purchase
Collateral Agreement

-17-



--------------------------------------------------------------------------------



 



Contract Agreement or (2) sale of the Pledged Notes or the Pledged Treasury
Securities in one or more public or private sales.
     (b) Without limiting any rights or powers otherwise granted by this
Agreement to the Collateral Agent, in the event the Company is unable to make
payments from amounts transferred or transferable to the Company on account of
the principal payments of any Pledged Treasury Securities as provided in
Article V, in satisfaction of the Obligations of the Trust under the Stock
Purchase Contracts, the inability to make such payments shall constitute an
event of default hereunder and the Collateral Agent shall have and may exercise,
with reference to such Pledged Treasury Securities any and all of the rights and
remedies available to a secured party under the UCC and the Trades Regulations
after default by a debtor, and as otherwise granted herein or under any other
law.
     (c) Without limiting any rights or powers otherwise granted by this
Agreement to the Collateral Agent, the Collateral Agent is hereby irrevocably
authorized to receive and collect all payments of (i) the principal amount of,
and any interest on, the Pledged Notes and (ii) the principal amount of, and any
interest on, the Pledged Treasury Securities, subject, in each case, to the
provisions of Article V, and as otherwise granted herein.
     (d) The Property Trustee agrees that, from time to time, upon the written
request of the Company or the Collateral Agent (acting upon the request of the
Company), the Property Trustee shall execute and deliver such further documents
and do such other acts and things as the Company or the Collateral Agent (acting
upon the request of the Company) may reasonably request in order to maintain the
Pledge, and the perfection and priority thereof, and to confirm the rights of
the Collateral Agent hereunder, provided that, in no event shall the Property
Trustee be responsible for the preparation (other than execution upon the
request of the Company) or filing of any financing or continuation statements.
In the absence of bad faith, the Property Trustee shall have no liability to the
Company or the Collateral Agent (acting upon the request of the Company) for
executing any documents or taking any such acts requested by the Company or the
Collateral Agent (acting upon the request of the Company) hereunder.
     Section 8.02 Remarketing; Contingent Exchange Elections by Holder of Normal
WITS.
     (a) In the event a Holder of Normal WITS exercises its rights pursuant to
Sections 5.14(a)(i), (b) and (e) of the Trust Agreement to contingently exchange
Normal WITS and Qualifying Treasury Securities for Stripped WITS and Capital
WITS in connection with any Remarketing by,
          (i) during the period that commences with the Collateral Agent’s and
the Securities Registrar’s opening of normal business hours on the tenth
Business Day immediately preceding a Remarketing Date and ending at 3:00 P.M.,
New York City time, on the second Business Day immediately preceding such
Remarketing Date, Transferring the Normal WITS that are the subject of such
Contingent Exchange Election to the Securities Registrar, accompanied by a duly
executed and completed Notice of Contingent Exchange Election; and
          (ii) not later than 3:00 P.M., New York City time, on the second
Business Day immediately preceding the Remarketing Date, depositing with the
Collateral Agent the treasury security that is the Qualifying Treasury Security
on the date of deposit, in the amount of $1,000 for each Normal WITS that is
subject to the Contingent Exchange Election,
Collateral Agreement

-18-



--------------------------------------------------------------------------------



 



the Collateral Agent shall, upon the Transfer and receipt of the duly executed
and completed Notice of Contingent Exchange Election pursuant to clause (i) and
the deposit referred to in clause (ii), notify the Remarketing Agent not later
than 11:00 a.m., New York City time, on the Business Day immediately preceding
each Remarketing Date of the aggregate principal amount of Pledged Notes with
respect to which elections have been validly made pursuant to this
Section 8.02(a).
     (b) Upon the receipt of notice from the Remarketing Agent that the
Remarketing has been Successful, on the Remarketing Settlement Date,
          (i) the Collateral Agent shall (A) instruct the Securities
Intermediary to release from the Pledge and deliver to the Remarketing Agent the
Pledged Notes for which no election has been validly made pursuant to
Section 8.02(a), free and clear of the Company’s security interest therein,
against delivery by the Remarketing Agent of Qualifying Treasury Securities
purchased with the net proceeds of the sale of such Pledged Notes in the
Remarketing for deposit in the Collateral Account, and (B) instruct the
Securities Intermediary to release from the Pledge and Transfer to the Custody
Account the Pledged Notes for which an election has been validly made pursuant
to Section 8.02(a), free and clear of the Company’s security interest therein,
against delivery by the Collateral Agent to the Securities Intermediary for
deposit into the Collateral Account of the Qualifying Treasury Securities
deposited in connection with such elections, and confirm to the Property Trustee
in writing that such instructions have been delivered;
          (ii) the Securities Intermediary will release the Pledged Notes from
the Pledge, Transfer such Pledged Notes, free and clear of the Pledge, (x) to
the Remarketing Agent in the case of Pledged Notes for which no election has
been validly made pursuant to Section 8.02(a) and (y) to the Custody Account in
the case of Pledged Notes for which an election has been validly made pursuant
to Section 8.02(a), deposit in the Collateral Account as Pledged Treasury
Securities the Qualifying Treasury Securities deposited with the Collateral
Agent pursuant to Section 8.02(a) or delivered by the Remarketing Agent and
confirm to the Property Trustee in writing that such release, Transfer and
deposit have occurred;
          (iii) the Custodial Agent shall hold such Notes delivered to it
pursuant to clause (ii)(y) of this Section 8.02(b) in the Custody Account;
          (iv) the Securities Registrar, pursuant to the procedures provided for
in Section 5.11 of the Trust Agreement dealing with increasing and decreasing
the number of Trust Preferred Securities evidenced by Book-Entry Trust Preferred
Securities Certificates, shall cancel the number of Normal WITS Transferred
pursuant to Section 8.02(a) and deliver a Like Amount of Capital WITS and
Stripped WITS to the Holder, all by making appropriate notations on the
Book-Entry Trust Preferred Securities Certificates of the appropriate Class; and
          (v) the Collateral Agent shall comply with the procedures provided for
in Section 2.4(c) of the First Supplemental Indenture dealing with decreasing
the Pledged Notes held by the Collateral Agent and increasing correspondingly
the Global Notes, unless such procedures have been performed by the Securities
Registrar under the Indenture as in said Section 2.4(c) provided.
     (c) Upon the receipt of notice from the Remarketing Agent that the
Remarketing has not been Successful:
Collateral Agreement

-19-



--------------------------------------------------------------------------------



 



          (i) as soon as reasonably practicable after the Remarketing, the
Collateral Agent will deliver back to such Holder the Qualifying Treasury
Securities delivered by such Holder to the Collateral Agent pursuant to
Section 8.02(a); and
          (ii) the Securities Registrar will disregard the delivery by such
Holder of Normal WITS pursuant to Section 8.02(a), with the consequence that
such Holder shall be deemed to continue to hold such Normal WITS.
     (d) The substitution of Qualifying Treasury Securities, or security
entitlements thereto, for financial assets held in the Collateral Account
pursuant to this Section 8.02, shall not constitute a novation of the security
interest created hereby.
     Section 8.03 Contingent Disposition Election by Holder of Capital WITS.
     (a) In the event a Holder of Capital WITS exercises its rights pursuant to
Sections 5.14(a)(ii), (b), (f) and (g) of the Trust Agreement to contingently
dispose of Capital WITS in connection with any Remarketing by, during the period
that commences with the Custodial Agent’s and Securities Registrar’s opening of
normal business hours on the tenth Business Day immediately preceding a
Remarketing Date and ending at 3:00 P.M., New York City time, on the second
Business Day immediately preceding such Remarketing Date, Transferring the
Capital WITS that are the subject of such Contingent Disposition Election to the
Securities Registrar and delivering a duly completed Notice of Contingent
Disposition Election to the Securities Registrar and Custodial Agent, the
Custodial Agent shall, upon such Transfer and receipt of such notice, notify the
Remarketing Agent not later than 11:00 a.m., New York City time, on the Business
Day immediately preceding each Remarketing Date of the aggregate principal
amount of Custody Notes with respect to which elections have been validly made
pursuant to this Section 8.03(a).
     (b) If the Custodial Agent and the Securities Registrar are notified by the
Remarketing Agent that the related Remarketing is Successful:
          (i) the Securities Registrar, pursuant to the procedures provided for
in Section 5.11 of the Trust Agreement dealing with increasing and decreasing
the number of Trust Preferred Securities evidenced by Book-Entry Trust Preferred
Securities Certificates, shall cancel the number of Capital WITS Transferred
pursuant to Section 8.03(a);
          (ii) the Custodial Agent shall deliver Custody Notes in the aggregate
principal amount with respect to which elections have been validly made pursuant
to Section 8.03(a) to the Remarketing Agent on the Remarketing Settlement Date;
          (iii) on or promptly after the Remarketing Settlement Date, the
Custodial Agent will pay to the Property Trustee the net proceeds of the Custody
Notes received from the Remarketing Agent; and
          (iv) the Custodial Agent shall comply with the procedures provided for
in Section 2.4(c) of the First Supplemental Indenture dealing with decreasing
the Custody Notes held by the Custodial Agent and increasing correspondingly the
Global Notes, unless such procedures have been performed by the Securities
Registrar under the Indenture as in said Section 2.4(c) provided.
Collateral Agreement

-20-



--------------------------------------------------------------------------------



 



     (c) If the Custodial Agent is notified by the Property Trustee or the
Remarketing Agent that the related Remarketing is not Successful, the Securities
Registrar will disregard the delivery by such Holder of Capital WITS pursuant to
Section 8.03(a), with the consequence that such Holder shall continue to hold
such Capital WITS.
     (d) None of the Collateral Agent, the Securities Intermediary, the
Custodial Agent, the Securities Registrar, the Property Trustee, the Company or
the Remarketing Agent shall be obligated in any case to provide funds to make
payment upon tender of Notes for Remarketing.
ARTICLE IX
Representations and Warranties; Covenants
     Section 9.01 Representations and Warranties.
          The Property Trustee on behalf of the Trust hereby represents and
warrants to the Collateral Agent that:
     (a) the Property Trustee on behalf of the Trust has the power to grant a
security interest in and lien on the Collateral; and
     (b) the Property Trustee on behalf of the Trust is the sole beneficial
owner of the Collateral and, in the case of Collateral delivered in physical
form, is the sole holder of such Collateral and is the sole beneficial owner of,
or has the right to Transfer, the Collateral it Transfers to the Collateral
Agent for credit to the Collateral Account, free and clear of any security
interest, lien, encumbrance, call, liability to pay money or other restriction
other than the security interest and lien granted under Article II hereof.
     Section 9.02 Covenants.
          The Property Trustee on behalf of the Trust hereby covenants to the
Collateral Agent that for so long as the Collateral remains subject to the
Pledge:
     (a) it will not create or purport to create or allow to subsist any
mortgage, charge, lien, pledge or any other security interest whatsoever over
the Collateral or any part of it other than pursuant to this Agreement; and
     (b) it will not sell or otherwise dispose (or attempt to dispose) of the
Collateral or any part of it except in accordance with the terms of this
Agreement.
Collateral Agreement

-21-



--------------------------------------------------------------------------------



 



ARTICLE X
The Collateral Agent, The Custodial Agent, The Securities Intermediary
and The Securities Registrar
          It is hereby agreed as follows:
     Section 10.01 Appointment, Powers and Immunities.
          The Collateral Agent and the Securities Intermediary shall act as
agents for the Company hereunder with such powers as are specifically vested in
the Collateral Agent or the Securities Intermediary, as the case may be, by the
terms of this Agreement and the Collateral Agent and the Securities Intermediary
owe no duties, fiduciary or otherwise, to any other Person except as provided by
applicable law. The Custodial Agent and the Securities Registrar shall act as
agents for the Property Trustee hereunder with such powers as are specifically
vested in the Custodial Agent or the Securities Registrar, as the case may be,
by the terms of this Agreement and, in the case of the Securities Registrar, the
Trust Agreement and the Custodial Agent and the Securities Registrar owe no
duties, fiduciary or otherwise, to any other Person except as provided by
applicable law. The Collateral Agent, the Custodial Agent, the Securities
Intermediary and the Securities Registrar shall:
     (a) have no duties or responsibilities except those expressly set forth in
this Agreement and no implied covenants or obligations shall be inferred from
this Agreement against the Collateral Agent, the Custodial Agent, the Securities
Intermediary and the Securities Registrar, nor shall the Collateral Agent, the
Custodial Agent, the Securities Intermediary and the Securities Registrar be
bound by the provisions of any agreement by any party hereto beyond the specific
terms hereof;
     (b) not be responsible for any recitals contained in this Agreement, or in
any certificate or other document referred to or provided for in, or received by
it under, this Agreement, the Trust Preferred Securities or the Stock Purchase
Contract Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement (other than as against the
Collateral Agent, the Custodial Agent or the Securities Registrar, as the case
may be), the Trust Preferred Securities, any Collateral or the Stock Purchase
Contract Agreement or any other document referred to or provided for herein or
therein or for any failure by the Company or any other Person (except the
Collateral Agent, the Securities Intermediary, the Custodial Agent or the
Securities Registrar, as the case may be) to perform any of its obligations
thereunder or hereunder or for the validity, perfection, enforceability,
priority or, except as expressly required hereby, maintenance of any security
interest created hereunder;
     (c) not be required to initiate or conduct any litigation or collection
efforts or proceedings hereunder (except pursuant to directions furnished under
Section 10.02, subject to Section 10.08);
     (d) not be responsible for the exercise of any of the rights and remedies
(at the direction of the Property Trustee or the Holders of the WITS, or
otherwise) upon a default or event of default under the indenture;
     (e) not be responsible for any action taken, suffered or omitted to be
taken by it hereunder or under any other document or instrument referred to or
provided for herein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct; and
Collateral Agreement

-22-



--------------------------------------------------------------------------------



 



     (f) not be required to advise any party as to selling or retaining, or
taking or refraining from taking any action with respect to, any securities or
other property deposited hereunder.
          Subject to the foregoing, during the term of this Agreement, the
Collateral Agent, the Securities Intermediary and the Custodial Agent shall take
all reasonable action in connection with the safekeeping and preservation of the
Collateral and the Custody Notes hereunder as determined by industry standards.
          No provision of this Agreement shall require the Collateral Agent, the
Securities Intermediary, the Custodial Agent or the Securities Registrar to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder. In no event shall the Collateral
Agent, the Securities Intermediary, the Custodial Agent or the Securities
Registrar be liable for any amount in excess of the Value of the Collateral and
the Custody Notes.
     Section 10.02 Instructions of the Company.
          The Company shall have the right, by one or more written instruments
executed and delivered to the Collateral Agent, to direct the time, method and
place of conducting any proceeding for the realization of any right or remedy
available to the Collateral Agent, or of exercising any power conferred on the
Collateral Agent, or to direct the taking or refraining from taking of any
action authorized by this Agreement; provided that (i) such direction shall not
conflict with the provisions of any law or of this Agreement or involve the
Collateral Agent in personal liability and (ii) the Collateral Agent shall be
indemnified to its satisfaction as provided herein. Nothing contained in this
Section 10.02 shall impair the right of the Collateral Agent in its discretion
to take any action or omit to take any action which it deems proper and which is
not inconsistent with such direction. None of the Collateral Agent, the
Custodial Agent or the Securities Registrar has any obligation or responsibility
for determining the necessity of filing or to file or monitor the filing of UCC
financing statements or other UCC statements.
     Section 10.03 Reliance by Collateral Agent, Custodial Agent, Securities
Intermediary and Securities Registrar.
          Each of the Collateral Agent, the Securities Intermediary, the
Custodial Agent and the Securities Registrar shall be entitled to rely
conclusively upon any certification, order, judgment, opinion, notice or other
written or telephone communication (including, without limitation, any thereof
by e-mail or similar electronic means, telecopy, telex or facsimile) believed by
it to be genuine and to have been signed or sent by or on behalf of the proper
Person or Persons (without being required to determine the correctness of any
fact stated therein). Each of the Collateral Agent, the Securities Intermediary,
the Custodial Agent and the Securities Registrar may consult with legal counsel
or other experts of its selection and the advice, opinions and statements of
such legal counsel and other experts and any Opinion of Counsel shall be full
and complete authorization and protection in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon. As to
any matters not expressly provided for by this Agreement, the Collateral Agent,
the Securities Intermediary, the Custodial Agent and the Securities Registrar
shall in all cases be fully protected in acting, suffering, or in refraining
from acting, hereunder in accordance with instructions given by the Company or
the Property Trustee in accordance with this Agreement. In the event any
instructions are given (other than in writing at the time of the execution of
the Agreement), whether in writing, by telecopier or otherwise, the Collateral
Agent, the Securities Intermediary, the Custodial Agent and the Securities
Registrar are authorized to seek
Collateral Agreement

-23-



--------------------------------------------------------------------------------



 



confirmation of such instructions by telephone call-back to the person or
persons designated on Schedule II hereto, and the Collateral Agent, the
Securities Intermediary, the Custodial Agent and the Securities Registrar may
rely upon the confirmations of anyone purporting to be the person or persons so
designated. The persons and telephone numbers for call-backs may be changed only
in writing actually received and acknowledged by the Collateral Agent, the
Securities Intermediary, the Custodial Agent and the Securities Registrar.
          It is understood that the Collateral Agent, the Securities
Intermediary, the Custodial Agent and the Securities Registrar in any funds
transfer may rely solely upon any account numbers or similar identifying number
provided by the Company or the Property Trustee to identify (i) the beneficiary,
(ii) the beneficiary’s bank, or (iii) an intermediary bank. The Collateral
Agent, the Securities Intermediary, the Custodial Agent and the Securities
Registrar may apply any of the deposited funds for any payment order it executes
using any such identifying number, even where its use may result in a Person
other than the beneficiary being paid, or the transfer of funds to a bank other
than the beneficiary’s bank, or an intermediary bank, designated by the Company
or the Property Trustee; provided that payment is made to the account as
specified by the Company or the Property Trustee, as the case may be.
     Section 10.04 Certain Rights.
     (a) Whenever in the administration of the provisions of this Agreement the
Collateral Agent, the Securities Intermediary, the Custodial Agent or the
Securities Registrar shall deem it necessary or desirable that a matter be
proved or established prior to taking or suffering or omitting to take any
action hereunder, such matter (unless other evidence in respect thereof be
herein specifically prescribed) may, in the absence of bad faith on the part of
the Collateral Agent, the Securities Intermediary, the Custodial Agent or the
Securities Registrar, be deemed to be conclusively proved and established by a
certificate signed by one of the Company’s officers, and delivered to the
Collateral Agent, the Securities Intermediary, the Custodial Agent or the
Securities Registrar and such certificate, in the absence of bad faith on the
part of the Collateral Agent, the Securities Intermediary, the Custodial Agent
or the Securities Registrar, shall be full warrant to the Collateral Agent, the
Securities Intermediary, the Custodial Agent or the Securities Registrar for any
action taken, suffered or omitted by any of them under the provisions of this
Agreement in reliance thereon.
     (b) The Collateral Agent, the Securities Intermediary, the Custodial Agent
and the Securities Registrar shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, entitlement order,
approval or other paper or document.
     (c) None of the Collateral Agent, the Securities Intermediary, the
Custodial Agent or the Securities Registrar shall be responsible or liable for
any failure or delay in the performance of its obligations under this Agreement
arising out of or caused, directly or indirectly, by circumstances beyond its
reasonable control, including, without limitation, acts of God, earthquakes,
fires, floods, terrorism, wars, civil or military disturbances, sabotage,
epidemics, riots, interruptions, loss or malfunctions of utilities, computer
(hardware or software) or communication services, accidents, labor disputes,
acts of civil or military authority and governmental action.
     (d) The Collateral Agent, the Securities Intermediary, the Custodial Agent
or the Securities Registrar may request that the Company and the Property
Trustee each deliver an Officers’ Certificate
Collateral Agreement

-24-



--------------------------------------------------------------------------------



 



setting forth the names of individuals and/or titles of officers authorized at
such time to take specified actions pursuant to this Agreement, which Officers’
Certificate may be signed by any person authorized to sign an Officers’
Certificate, including any person specified as so authorized in any such
certificate previously delivered and not superseded.
     (e) The permissive right of the Collateral Agent, the Securities
Intermediary, the Custodial Agent and the Securities Registrar to take or
refrain from taking any actions enumerated in this Agreement shall not be
construed as a duty;
     (f) None of the Collateral Agent, the Securities Intermediary, the
Custodial Agent or the Securities Registrar shall be liable for any error of
judgment made in good faith, unless it shall have been grossly negligent in
ascertaining the pertinent facts.
     (g) The Collateral Agent, the Securities Intermediary, the Custodial Agent
and the Securities Registrar shall have no liability whatsoever for the action
or inaction of any Clearing Agency or any book-entry system thereof. In no event
shall any Clearing Agency or any book-entry system thereof be deemed an agent or
subcustodian of the Collateral Agent, the Securities Intermediary, the Custodial
Agent or the Securities Registrar. Unless and until Definitive Trust Preferred
Securities Certificates have been issued to Owners pursuant to Section 5.15 of
the Trust Agreement, the Collateral Agent, the Securities Intermediary, the
Custodial Agent and the Securities Registrar shall be entitled to deal with the
Clearing Agency for all purposes of this Agreement (including the receipt or
transfer of any funds hereunder) as the Holder of the Trust Preferred
Securities, shall have no obligation to the Owners and the rights of the Owners
shall be exercised only through the Clearing Agency and shall be limited to
those established by law and agreement between such Owners and the Trust or the
Clearing Agency Participants. The provisions of Sections 5.6 and 5.11 of the
Trust Agreement are hereby made applicable to the Collateral Agent, the
Securities Intermediary, the Custodial Agent and the Securities Registrar,
mutatis mutandis, as if they were the Securities Registrar as referred to
therein.
     (h) The Securities Registrar shall also have all of the rights, privileges,
protections, immunities and benefits given to the Securities Registrar under the
Trust Agreement, including its right to be indemnified. In the event of any
conflict between any of the provisions of the Trust Agreement and this Agreement
with respect to any of such rights, privileges, protections, immunities and
benefits, the provisions of this Agreement shall govern and control and
supersede such other provisions.
     Section 10.05 Merger, Conversion, Consolidation or Succession to Business.
          Any Person into which the Collateral Agent, the Securities
Intermediary, the Custodial Agent and the Securities Registrar may be merged or
converted or with which it may be consolidated, or any Person resulting from any
merger, conversion or consolidation to which the Collateral Agent, the
Securities Intermediary, the Custodial Agent and the Securities Registrar shall
be a party, or any Person succeeding to all or substantially all of the
corporate trust business of the Collateral Agent, the Securities Intermediary,
the Custodial Agent or the Securities Registrar shall be the successor of the
Collateral Agent, the Securities Intermediary, the Custodial Agent or the
Securities Registrar hereunder without the execution or filing of any paper with
any party hereto or any further act on the part of any of the parties hereto
except where an instrument of transfer or assignment is required by law to
effect such succession, anything herein to the contrary notwithstanding.
Collateral Agreement

-25-



--------------------------------------------------------------------------------



 



     Section 10.06 Rights in Other Capacities.
          The Collateral Agent, the Securities Intermediary, the Custodial Agent
and the Securities #Registrar and their Affiliates may (without having to
account therefor to the Company) accept deposits from, lend money to, make their
investments in and generally engage in any kind of banking, trust or other
business with the Trust, any other Person interested herein and any Holder of
Trust Preferred Securities (and any of their respective subsidiaries or
Affiliates) as if it were not acting as the Collateral Agent, the Securities
Intermediary, the Custodial Agent or the Securities Registrar, as the case may
be, and the Collateral Agent, the Securities Intermediary, the Custodial Agent,
the Securities Registrar and their Affiliates may accept fees and other
consideration from the Trust, any other Person interested herein and any Holder
of Trust Preferred Securities without having to account for the same to the
Company; provided that each of the Securities Registrar, the Securities
Intermediary, the Custodial Agent and the Collateral Agent covenants and agrees
with the Company that it shall not accept, receive or permit there to be created
in favor of itself and shall take no affirmative action to permit there to be
created in favor of any other Person, any security interest, lien or other
encumbrance of any kind in or upon the Collateral other than the lien created by
the Pledge.
     Section 10.07 Non-reliance on Collateral Agent, the Securities
Intermediary, the Custodial Agent and Securities Registrar.
          None of the Securities Registrar, the Securities Intermediary, the
Custodial Agent or the Collateral Agent shall be required to keep itself
informed as to the performance or observance by the Trust or any Holder of Trust
Preferred Securities of this Agreement, the Stock Purchase Contract Agreement,
the Trust Preferred Securities or any other document referred to or provided for
herein or therein or in connection herewith or therewith or to inspect the
properties or books of the Trust or any Holder of Trust Preferred Securities.
None of the Collateral Agent, the Securities Intermediary, the Custodial Agent
or the Securities Registrar shall have any duty or responsibility to provide the
Company or the Property Trustee with any credit or other information concerning
the affairs, financial condition or business of the Trust or the Company or any
Holder of Trust Preferred Securities (or any of their respective Affiliates)
that may come into the possession of the Collateral Agent, the Securities
Intermediary, the Custodial Agent or the Securities Registrar or any of their
respective Affiliates.
     Section 10.08 Compensation and Indemnity.
          The Company agrees to:
     (a) pay the Collateral Agent, the Securities Intermediary, the Custodial
Agent and the Securities Registrar from time to time such compensation as shall
be agreed in writing between the Company and the Collateral Agent, the
Securities Intermediary, the Custodial Agent or the Securities Registrar, as the
case may be, for all services rendered by them hereunder;
     (b) indemnify and hold harmless the Collateral Agent, the Securities
Intermediary, the Custodial Agent, the Securities Registrar and each of their
respective directors, officers, agents and employees (collectively, the
“Indemnitees”), from and against any and all claims, liabilities, losses,
damages, fines, penalties and expenses (including reasonable fees and expenses
of counsel) and taxes (other than those based upon, determined by or measured by
the income of the Collateral Agent, the Custodial Agent and the Securities
Registrar) (collectively, “Losses” and individually, a “Loss”) that may
Collateral Agreement

-26-



--------------------------------------------------------------------------------



 



be imposed on, incurred by, or asserted against, the Indemnitees or any of them
for or in respect of the Collateral Agent’s, the Securities Intermediary’s, the
Custodial Agent’s and the Securities Registrar’s (i) execution and delivery of
this Agreement and (ii) following any instructions or other directions upon
which either the Collateral Agent, the Securities Intermediary, the Custodial
Agent or the Securities Registrar is entitled to rely pursuant to the terms of
this Agreement; and
     (c) in addition to and not in limitation of clause (b) immediately above,
indemnify and hold the Indemnitees and each of them harmless from and against
any and all Losses that may be imposed on, incurred by or asserted against, the
Indemnitees or any of them in connection with or arising out of the Collateral
Agent’s, the Securities Intermediary’s, the Custodial Agent’s or the Securities
Registrar’s acceptance or performance of its powers and duties under this
Agreement, provided that the Collateral Agent, the Securities Intermediary, the
Custodial Agent or the Securities Registrar has not acted with gross negligence
or engaged in willful misconduct with respect to the specific Loss against which
indemnification is sought.
          The provisions of this Section and Section 12.07 shall survive the
resignation or removal of the Collateral Agent, the Securities Intermediary, the
Custodial Agent or the Securities Registrar and the termination of this
Agreement.
     Section 10.09 Failure to Act.
          In the event of (i) uncertainty on the part of the Collateral Agent,
the Securities Intermediary, the Custodial Agent or the Securities Registrar as
to the application of any provision in this Agreement or any other agreement
relating to the transaction contemplated hereby or (ii) any ambiguity in the
provisions of this Agreement or any dispute between or conflicting claims by or
among the parties hereto or any other Person with respect to any funds or
property deposited hereunder, such Collateral Agent, Securities Intermediary,
Custodial Agent or Securities Registrar in the case of (i) or each of the
Collateral Agent, the Securities Intermediary, the Custodial Agent and the
Securities Registrar in the case of (ii) shall be entitled, at its sole option
and after prompt notice to the Company and the Trust, to refrain from taking any
action in respect of such uncertainty or ambiguous provision or to refuse to
comply with any and all claims, demands or instructions with respect to such
property or funds so long as such dispute or conflict shall continue, and the
Collateral Agent, the Securities Intermediary, the Custodial Agent and the
Securities Registrar shall not be or become liable in any way to any of the
parties hereto for its so refraining or refusal to comply with such conflicting
claims, demands or instructions. The Collateral Agent, the Securities
Intermediary, the Custodial Agent and the Securities Registrar shall be entitled
to refuse to act until either:
     (a) such ambiguous provisions or conflicting or adverse claims or demands,
as the case may be, shall have been finally determined by a court of competent
jurisdiction or settled by agreement between the conflicting parties as
evidenced in a writing satisfactory to the Collateral Agent, the Securities
Intermediary, the Custodial Agent or the Securities Registrar; or
     (b) the Collateral Agent, the Securities Intermediary, the Custodial Agent
or the Securities Registrar shall have received security or an indemnity
satisfactory to it sufficient to save it harmless from and against any and all
loss, liability or reasonable out-of-pocket expense which it may incur by reason
of its acting.
Collateral Agreement

-27-



--------------------------------------------------------------------------------



 



          The Collateral Agent, the Securities Intermediary, the Custodial Agent
and the Securities Registrar may in addition elect to commence an interpleader
action or seek other judicial relief or orders as the Collateral Agent, the
Securities Intermediary, the Custodial Agent or the Securities Registrar may
deem necessary. Notwithstanding anything contained herein to the contrary, none
of the Collateral Agent, the Securities Intermediary, the Custodial Agent or the
Securities Registrar shall be required to take any action that is in its opinion
contrary to law or to the terms of this Agreement, or which would in its opinion
subject it or any of its officers, employees or directors to liability.
     Section 10.10 Resignation of Collateral Agent, the Securities Intermediary,
the Custodial Agent and Securities Registrar.
                   Subject to the appointment and acceptance of a successor
Collateral Agent, Securities Intermediary, Custodial Agent and Securities
Registrar as provided below:
          (i) the Collateral Agent, the Securities Intermediary, the Custodial
Agent and the Securities Registrar may resign at any time by giving notice
thereof to the Company and the Property Trustee;
          (ii) the Collateral Agent, the Securities Intermediary, the Custodial
Agent and the Securities Registrar may be removed at any time by the Company;
and
          (iii) if the Collateral Agent, the Securities Intermediary, the
Custodial Agent or the Securities Registrar fails to perform any of its material
obligations hereunder in any material respect for a period of not less than
20 days after receiving written notice of such failure by the Property Trustee
and such failure shall be continuing, the Collateral Agent, the Securities
Intermediary, the Custodial Agent and the Securities Registrar may be removed by
the Property Trustee or the Administrative Trustees;
provided that any Person at any time acting as Collateral Agent, Securities
Intermediary, Custodial Agent or Securities Registrar may not resign or be
removed in any one of those capacities without the consent of each party to this
Collateral Agreement unless it resigns or is removed in all such capacities in
which it is then acting. The Property Trustee shall promptly notify the Company
of any removal of the Collateral Agent, the Securities Intermediary, the
Custodial Agent and the Securities Registrar pursuant to clause (iii) of this
Section 10.10. Upon any such resignation or removal, the Company shall have the
right to appoint a successor Collateral Agent, Securities Intermediary,
Custodial Agent or Securities Registrar, as the case may be, which shall not be
an Affiliate of the Trust. If no successor Collateral Agent, Securities
Intermediary, Custodial Agent or Securities Registrar shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Collateral Agent’s, Securities Intermediary’s, Custodial Agent’s or
Securities Registrar’s giving of notice of resignation or the Company’s or the
Property Trustee’s giving notice of such removal, then the retiring or removed
Collateral Agent, Securities Intermediary, Custodial Agent or Securities
Registrar may petition any court of competent jurisdiction, at the expense of
the Company, for the appointment of a successor Collateral Agent, Securities
Intermediary, Custodial Agent or Securities Registrar. The Collateral Agent, the
Securities Intermediary, the Custodial Agent and the Securities Registrar shall
each be a bank or a national banking association which has an office (or an
agency office) in New York City with a combined capital and surplus of at least
$50,000,000. Upon the acceptance of any appointment as Collateral Agent,
Securities Intermediary, Custodial Agent or Securities Registrar hereunder by a
successor Collateral
Collateral Agreement

-28-



--------------------------------------------------------------------------------



 



Agent, Securities Intermediary, Custodial Agent or Securities Registrar, as the
case may be, such successor Collateral Agent, Securities Intermediary, Custodial
Agent or Securities Registrar, as the case may be, shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Collateral Agent, Securities Intermediary, Custodial Agent or
Securities Registrar, as the case may be, and the retiring Collateral Agent,
Securities Intermediary, Custodial Agent or Securities Registrar, as the case
may be, shall take all appropriate action, subject to payment of any amounts
then due and payable to it hereunder, to transfer any money and property held by
it hereunder (including the Collateral) to such successor. The retiring
Collateral Agent, Securities Intermediary, Custodial Agent or Securities
Registrar shall, upon such succession, be discharged from its duties and
obligations as Collateral Agent, Securities Intermediary, Custodial Agent or
Securities Registrar hereunder. After any retiring Collateral Agent’s,
Securities Intermediary’s, Custodial Agent’s or Securities Registrar’s
resignation hereunder as Collateral Agent, Securities Intermediary, Custodial
Agent or Securities Registrar, the provisions of this Article X shall continue
in effect for its benefit in respect of any actions taken or omitted to be taken
by it while it was acting as the Collateral Agent, Securities Intermediary,
Custodial Agent or Securities Registrar. Any resignation or removal of the
Collateral Agent, Custodial Agent or Securities Registrar hereunder, at a time
when such Person is acting as the Collateral Agent, Securities Intermediary,
Custodial Agent or Securities Registrar, shall be deemed for all purposes of
this Agreement as the simultaneous resignation or removal of the Collateral
Agent, Securities Registrar or Custodial Agent, as the case may be.
     Section 10.11 Right to Appoint Agent or Advisor.
          The Collateral Agent shall have the right to appoint agents or
advisors in connection with any of its duties hereunder, and the Collateral
Agent shall not be liable for any action taken, suffered or omitted by, or in
reliance upon the advice of, such agents or advisors selected in good faith. The
appointment of agents (which, for the purpose of this sentence, excludes legal
counsel) pursuant to Section 10.11 shall be subject to prior written consent of
the Company, which consent shall not be unreasonably withheld.
     Section 10.12 Survival.
          The provisions of this Article X and Section 12.06 shall survive
termination of this Agreement and the resignation or removal of the Collateral
Agent, the Securities Intermediary, the Custodial Agent or the Securities
Registrar.
     Section 10.13 Exculpation.
          Anything contained in this Agreement to the contrary notwithstanding,
in no event shall the Collateral Agent, the Securities Intermediary, the
Custodial Agent or the Securities Registrar or their officers, directors,
employees or agents be liable under this Agreement for indirect, special,
punitive, or consequential loss or damage of any kind whatsoever, including, but
not limited to, lost profits, whether or not the likelihood of such loss or
damage was known to the Collateral Agent, the Securities Intermediary, the
Custodial Agent or the Securities Registrar, or any of them and regardless of
the form of action.
Collateral Agreement

-29-



--------------------------------------------------------------------------------



 



     Section 10.14 Statements and Confirmations.
          The Securities Intermediary will, as soon as reasonably practicable
after receipt of same, send copies of all statements, confirmations and other
correspondence concerning the Collateral Account and any financial assets
credited thereto simultaneously to each of the Property Trustee and the
Collateral Agent at their addresses for notices under this Agreement. The
Custodial Agent will, as soon as reasonably practicable after receipt of same,
send copies of all statements, confirmations and other correspondence concerning
the Custody Account and any financial assets credited thereto to the Property
Trustee at its address for notices under this Agreement.
     Section 10.15 Tax Allocations.
          The Administrative Trustees shall report all items of income, gain,
expense and loss recognized in the Collateral Account and the Custody Account,
to the extent such reporting is required by law, to the Internal Revenue Service
authorities in the manner required by law. None of the Securities Intermediary,
the Collateral Agent, the Custodial Agent, the Securities Registrar or the
Property Trustee shall have any tax reporting duties hereunder.
ARTICLE XI
Amendment
     Section 11.01 Amendment.
          The Company, when duly authorized by resolution of its Board of
Directors, the Collateral Agent, the Securities Intermediary, the Custodial
Agent, the Securities Registrar and the Property Trustee on behalf of the Trust,
at any time and from time to time, may amend this Agreement by a written
instrument, in form satisfactory to the Company, the Collateral Agent, the
Securities Intermediary, the Custodial Agent, the Securities Registrar and the
Property Trustee, as provided under Section 6.1(c) of the Trust Agreement.
Notwithstanding the foregoing, any amendment to the forms of WITS certificates
attached as exhibits hereto shall be effective upon written notice thereof from
the Company without the consent of the Collateral Agent, the Securities
Intermediary, the Custodial Agent or the Securities Registrar setting forth the
revised form or forms and confirming that such revised form or forms have been
duly adopted in accordance with the Trust Agreement; provided that no such
amendment that adversely affects the rights, duties or immunities of the
Collateral Agent, the Securities Intermediary, the Custodial Agent or the
Securities Registrar shall be effective against such adversely affected party
without its consent.
     Section 11.02 Execution of Amendments.
          In executing any amendment permitted by this Article XI, the
Collateral Agent, the Securities Intermediary, the Custodial Agent, the
Securities Registrar and the Property Trustee shall be entitled to receive and
(subject to Section 8.3 of the Trust Agreement with respect to the Property
Trustee) shall be fully authorized and protected in relying upon, an Opinion of
Counsel and an Officers’ Certificate of the Company to the effect that all of
the requirements of Section 6.1(c) of the Trust Agreement in respect of such
amendment have been met and/or satisfied. The Collateral Agent, the Securities
Intermediary, the Custodial Agent, the Securities Registrar and the Property
Trustee may, but shall not be
Collateral Agreement

-30-



--------------------------------------------------------------------------------



 



obligated to, enter into any such amendment which affects their own respective
rights, duties or immunities under this Agreement or otherwise.
ARTICLE XII
Miscellaneous
     Section 12.01 No Waiver.
          No failure on the part of the Company, the Collateral Agent, the
Securities Intermediary, the Custodial Agent, the Securities Registrar or any of
their respective agents to exercise, and no course of dealing with respect to,
and no delay in exercising, any right, power or remedy hereunder shall operate a
waiver thereof; nor shall any single or partial exercise by the Company, the
Securities Intermediary, the Collateral Agent, the Custodial Agent, the
Securities Registrar or any of their respective agents of any right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies herein are cumulative and are
not exclusive of any remedies provided by law.
     Section 12.02 Governing Law; Submission to Jurisdiction; Waiver of Trial by
Jury.
          This Agreement shall be governed by and construed in accordance with
the laws of the State of New York. The Company, the Collateral Agent, the
Securities Intermediary, the Custodial Agent, the Securities Registrar and the
Trust hereby submit to the nonexclusive jurisdiction of the United States
District Court for the Southern District of New York and of any New York state
court sitting in New York County for the purposes of all legal proceedings
arising out of or relating to this Agreement or the transactions contemplated
hereby. The Company, the Collateral Agent, the Securities Intermediary, the
Custodial Agent, the Securities Registrar and the Trust irrevocably waive, to
the fullest extent permitted by applicable law, any objection that they may now
or hereafter have to the laying of the venue of any such proceeding brought in
such a court and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVES THE
RIGHT TO A TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     Section 12.03 Notices.
          All notices, requests, consents and other communications provided for
herein (including, without limitation, any modifications of, or waivers or
consents under, this Agreement) shall be given or made in writing (including,
without limitation, by telecopy) delivered to the intended recipient at the
“Address for Notices” specified below its name on the signature pages hereof or,
as to any party, at such other address as shall be designated by such party in a
notice to the other parties. Except as otherwise provided in this Agreement, all
such communications shall be deemed to have been duly given when transmitted by
telecopy or personally delivered or, in the case of a mailed notice, upon
receipt, in each case given or addressed as aforesaid.
Collateral Agreement

-31-



--------------------------------------------------------------------------------



 



     Section 12.04 Successors and Assigns.
          This Agreement shall be binding upon and inure to the benefit of the
respective successors of the Company, the Collateral Agent, the Custodial Agent,
the Securities Intermediary, the Securities Registrar and the Trust.
          Nothing in this Agreement, express or implied, shall give any Person,
other than the parties hereto and their permitted successors, any benefit or any
legal or equitable right, remedy or claim under this Agreement.
     Section 12.05 Severability.
          If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in order to carry out the intentions of the parties
hereto as nearly as may be possible and (ii) the invalidity or unenforceability
of any provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.
     Section 12.06 Expenses, Etc.
          The Company agrees to reimburse the Collateral Agent, the Securities
Intermediary, the Custodial Agent and the Securities Registrar for:
     (a) all reasonable costs and expenses of the Collateral Agent, the
Securities Intermediary, the Custodial Agent and the Securities Registrar
(including, without limitation, the reasonable fees and expenses of counsel to
the Collateral Agent, the Securities Intermediary, the Custodial Agent and the
Securities Registrar), in connection with (i) the negotiation, preparation,
execution and delivery or performance of this Agreement and (ii) any
modification, supplement or waiver of any of the terms of this Agreement;
     (b) all reasonable costs and expenses of the Collateral Agent, the
Securities Intermediary, the Custodial Agent and the Securities Registrar
(including, without limitation, reasonable fees and expenses of counsel) in
connection with (i) any enforcement or proceedings resulting or incurred in
connection with causing the Trust or the Property Trustee to satisfy its
obligations under the Stock Purchase Contracts or the Stock Purchase Contract
Agreement and (ii) the enforcement of this Section 12.06;
     (c) all transfer, stamp, documentary or other similar taxes, assessments or
charges levied by any governmental or revenue authority in respect of this
Agreement or any other document referred to herein and all costs, expenses,
taxes, assessments and, subject to Section 10.01(b) and the last sentence of
Section 10.02, other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated
hereby;
     (d) all reasonable fees and expenses of any agent or advisor appointed by
the Collateral Agent and (except in the case of legal counsel) consented to by
the Company under Section 10.11; and
Collateral Agreement

-32-



--------------------------------------------------------------------------------



 



     (e) any other out-of-pocket costs and expenses reasonably incurred by the
Collateral Agent, the Securities Intermediary, the Custodial Agent and the
Securities Registrar in connection with the performance of their duties
hereunder.
     Section 12.07 Security Interest Absolute.
          All rights of the Collateral Agent and security interests hereunder,
and all obligations of the Trust from time to time hereunder, shall be absolute
and unconditional irrespective of:
     (a) any lack of validity or enforceability of any provision of the Stock
Purchase Contracts or any other agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or any other
term of, or any increase in the amount of, all or any of the Obligations under
the Stock Purchase Contracts, or any other amendment or waiver of any term of,
or any consent to any departure from any requirement of, the Stock Purchase
Contract Agreement or any Stock Purchase Contract or any other agreement or
instrument relating thereto; or
     (c) any other circumstance which might otherwise constitute a defense
available to, or discharge of, a borrower, a guarantor or a pledgor.
     Section 12.08 Notice of Termination Event.
          Upon the occurrence of a Termination Event, the Company shall deliver
written notice to the Property Trustee, the Collateral Agent, the Custodial
Agent and the Securities Registrar. Upon the written request of the Collateral
Agent or the Securities Registrar, the Company shall inform such party whether
or not a Termination Event has occurred.
     Section 12.09 Incorporation by Reference.
          In connection with its execution and performance hereunder the
Property Trustee is entitled to all rights, privileges, protections, immunities,
benefits and indemnities provided to it under the Trust Agreement.
* * * *
          This instrument may be executed in any number of counterparts, each of
which so executed shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument.
Collateral Agreement

-33-



--------------------------------------------------------------------------------



 



          In Witness Whereof, the parties hereto have caused this Agreement to
be duly executed as of the day and year first above written.

                      Wachovia Corporation   Wachovia Capital Trust III    
 
                    By:       By:   U.S. Bank National Association, not in its
individual capacity but solely as Property Trustee      
 
  /s/ James F. Burr                
 
 
 
  Name: James F. Burr       By:   /s/ Paul D. Allen    
 
              
 
   
 
    Title: Senior Vice President             Name: Paul D. Allen    
 
                Title: Vice President    
 
                    Address for Notices:   Address for Notices:    
 
                    Wachovia Corporation   U.S. Bank National Association    
301 South College Street        as Property Trustee of     Charlotte, North
Carolina 28288        Wachovia Capital Trust III     Attention: General Counsel
  U.S. Bank National Association     Facsimile: 704-374-3425   300 Delaware
Avenue, 9th Floor             Wilmington, DE 19801             Attention:
Corporate Trust Services Division    
 
                    JPMorgan Chase Bank, National
Association,                
 
  as Collateral Agent,                
 
  Securities Intermediary,                
 
  Custodial Agent and                
 
  Securities Registrar                
 
                   
By:
  /s/ Joanne Adamis                
 
 
 
  Name: J. Adamis                
 
    Title: Vice President                
 
                    Address for Notices:                   JPMorgan Chase Bank,
                     National Association                 4 New York Plaza,
Floor 15                 New York, New York 10004                 Attention:
Worldwide Securities Services                 Facsimile: (212) 623-6167        
       

Collateral Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Normal WITS Certificate
(FORM OF FACE OF NORMAL WITS CERTIFICATE)
           {For inclusion in Global Certificates only — THIS CERTIFICATE IS A
GLOBAL CERTIFICATE WITHIN THE MEANING OF THE TRUST AGREEMENT HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (THE
“DEPOSITARY”) OR ITS NOMINEE. THIS CERTIFICATE IS EXCHANGEABLE FOR CERTIFICATES
REGISTERED IN THE NAME OF A PERSON OTHER THAN THE DEPOSITARY OR ITS NOMINEE ONLY
IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST AGREEMENT AND NO TRANSFER OF
THIS CERTIFICATE (OTHER THAN A TRANSFER OF THIS CERTIFICATE AS A WHOLE BY THE
DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO
THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY) MAY BE REGISTERED EXCEPT IN
LIMITED CIRCUMSTANCES.
          UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITARY FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY (AND ANY PAYMENT
HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY), ANY TRANSFER, PLEDGE OR OTHER USE
HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.}

     
No.                     
  Number of Normal WITS:                                         
 
                       CUSIP No.                                         

WACHOVIA CAPITAL TRUST III
Collateral Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
NORMAL WITS
          This Normal WITS Certificate certifies that {                     } is
the registered Holder of the number of Normal WITS set forth above {for
inclusion in Global Certificates only — or such other number of Normal WITS
reflected in the Schedule of Increases and Decreases in the Global Certificate
attached hereto}. Each Normal WITS represents a beneficial interest in Wachovia
Capital Trust III (the “Trust”), having a Liquidation Amount of $1,000. The
Normal WITS are transferable on the books and records of the Trust, in person or
by a duly authorized attorney, upon surrender of this certificate duly endorsed
and in proper form for transfer as provided in Section 5.4 of the Trust
Agreement (as defined below). The designations, rights, privileges,
restrictions, preferences and other terms and provisions of the Normal WITS are
set forth in, and this certificate and the Normal WITS represented hereby are
issued and shall in all respects be subject to the terms and provisions of the
Amended and Restated Trust Agreement of the Trust, dated as of February 1, 2006,
as the same may be amended and restated from time to time (the “Trust
Agreement”), including the designation of the terms of the Normal WITS as set
forth therein. The Holder is entitled to the benefits of the Guarantee Agreement
entered into by the Depositor and U.S. Bank National Association, as Guarantee
Trustee, dated as of February 1, 2006 (the “Guarantee Agreement”). All
capitalized terms used herein that are defined in the Trust Agreement have the
meaning set forth therein.
Collateral Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
          Section 5.13(b) of the Trust Agreement provides for the procedures
pursuant to which Holders of Normal WITS may exchange Normal WITS and Qualifying
Treasury Securities for Stripped WITS and Capital WITS and Section 5.14(d) of
the Trust Agreement provides for the procedures pursuant to which Holders of
Normal WITS may elect to exchange Normal WITS and Qualifying Treasury Securities
for Stripped WITS and Capital WITS in the event a Remarketing is Successful. The
forms of Stripping Notice and Request and Notice of Contingent Exchange Election
required to be delivered in connection therewith are printed on the reverse
hereof.
          A copy of each of the Trust Agreement and the Guarantee Agreement is
available for inspection at the offices of the Property Trustee.
          Upon receipt of this certificate, the Holder is bound by the Trust
Agreement and is entitled to the benefits thereof.
          IN WITNESS WHEREOF, the Trust acting through one of its Administrative
Trustees has executed this Normal WITS Certificate.

                  WACHOVIA CAPITAL TRUST III, acting through one of its
Administrative Trustees    
 
           
 
  By:        
 
     
 
Name:    

Date:                                                              
Collateral Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
ABBREVIATIONS
          The following abbreviations, when used in the inscription on the face
of this instrument, shall be construed as though they were written out in full
according to applicable laws or regulations:

     
TEN COM:
  as tenants in common
 
   
UNIF GIFT MIN ACT:
                       Custodian                      (cust)(minor) Under
Uniform Gifts to Minors Act of                                          
 
   
TENANT:
  as tenants by the entireties
 
   
JT TEN:
  as joint tenants with right of survivorship and not as tenants in common

          Additional abbreviations may also be used though not in the above
list.
          FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
transfer(s) unto
(Please insert Social Security or Taxpayer I.D.
or other Identifying Number of Assignee)
(Please print or type name and address including Postal Zip Code of Assignee)
the within Normal WITS Certificates and all rights thereunder, hereby
irrevocably constituting and appointing attorney                     , to
transfer said Normal WITS Certificates on the books of Wachovia Corporation,
with full power of substitution in the premises.

     
Dated:
  Signature
 
   
 
  NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Normal WITS Certificates in every
particular, without alteration or enlargement or any change whatsoever.
 
   
Signature Guarantee:
   

Collateral Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF STRIPPING NOTICE AND REQUEST
JPMorgan Chase Bank, National Association,
     as Collateral Agent and Securities Registrar
4 New York Plaza, Floor 15
New York, New York 10004
     Re: Normal WITS of Wachovia Capital Trust III
          The undersigned Holder hereby notifies you pursuant to Section 5.13(b)
of the Amended and Restated Trust Agreement, dated as of February 1, 2006, of
Wachovia Capital Trust III (the “Trust Agreement”), among Wachovia Corporation,
as Depositor, U.S. Bank National Association, as Property Trustee, U.S. Bank
Trust National Association, as Delaware Trustee, the Administrative Trustees (as
named therein) and the several Holders of the Trust Securities, and Section 6.02
of the Collateral Agreement, that the Holder:
     is depositing the appropriate Qualifying Treasury Securities with JPMorgan
Chase Bank, as Collateral Agent, for deposit in the Collateral Account,
     is transferring the related Normal WITS to the Securities Registrar in
connection with an Exchange of such Normal WITS and Qualifying Treasury
Securities for a Like Amount of Stripped WITS and Capital WITS, and
     hereby requests the delivery to the Holder of such Stripped WITS and
Capital WITS.
All capitalized terms used herein that are defined in the Trust Agreement have
the meaning set forth therein. The undersigned Holder has paid all applicable
fees and expenses relating to such Exchange.

     
Date:
   
 
   
 
  Signature Guarantee:
 
   
Please print name and address of Registered Holder:
   
 
   
Name
  Social Security or other Taxpayer Identification Number, if any
 
   
Address
   

Collateral Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF NOTICE OF CONTINGENT EXCHANGE ELECTION
JPMorgan Chase Bank, National Association,
     as Collateral Agent and Securities Registrar
4 New York Plaza, Floor 15
New York, New York 10004
     Re: Normal WITS of Wachovia Capital Trust III
          The undersigned Holder hereby notifies you pursuant to Section 5.14(d)
of the Amended and Restated Trust Agreement, dated as of February 1, 2006, of
Wachovia Capital Trust III (the “Trust Agreement”), among Wachovia Corporation,
as Depositor, U.S. Bank National Association, as Property Trustee, U.S. Bank
Trust National Association, as Delaware Trustee, the Administrative Trustees (as
named therein) and the several Holders of the Trust Securities, and Section 8.02
of the Collateral Agreement, that the Holder:
     is depositing the appropriate Qualifying Treasury Securities with JPMorgan
Chase Bank, as Collateral Agent, for deposit in the Collateral Account,
     is transferring the related Normal WITS to the Securities Registrar in
connection with a Contingent Exchange Election of such Normal WITS and
Qualifying Treasury Securities for a Like Amount of Stripped WITS and Capital
WITS, and
     hereby requests the delivery to the Holder of such Stripped WITS and
Capital WITS if the upcoming Remarketing is Successful, it being understood that
if such Remarketing is not Successful, this Notice shall be disregarded and the
Collateral Agent shall return such Qualifying Treasury Securities to the Holder
promptly after the Remarketing.
All capitalized terms used herein that are defined in the Trust Agreement have
the meaning set forth therein. The undersigned Holder has paid all applicable
fees and expenses relating to such Contingent Exchange Election.

     
Date:
   
 
   
 
  Signature Guarantee:
 
   
Please print name and address of Registered Holder:
   
 
   
Name
  Social Security or other Taxpayer
Identification Number, if any
 
   
Address
   

Collateral Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
{TO BE ATTACHED TO GLOBAL CERTIFICATES}
SCHEDULE OF INCREASES AND DECREASES IN GLOBAL CERTIFICATE
The following increases or decreases in this Global Certificate have been made:

                      Number of Normal     Amount of increase in   Amount of
decrease in   WITS evidenced by this     Number of Normal   Number of Normal  
Global Certificate   Signature of WITS evidenced by   WITS evidenced by this  
following such decrease   authorized signatory this Global Certificate   Global
Certificate   or increase   of Securities Registrar              

Collateral Agreement

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Stripped WITS Certificate
(FORM OF FACE OF STRIPPED WITS CERTIFICATE)
          {For inclusion in Global Certificates only — THIS CERTIFICATE IS A
GLOBAL CERTIFICATE WITHIN THE MEANING OF THE TRUST AGREEMENT HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (THE
“DEPOSITARY”) OR ITS NOMINEE. THIS CERTIFICATE IS EXCHANGEABLE FOR CERTIFICATES
REGISTERED IN THE NAME OF A PERSON OTHER THAN THE DEPOSITARY OR ITS NOMINEE ONLY
IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST AGREEMENT AND NO TRANSFER OF
THIS CERTIFICATE (OTHER THAN A TRANSFER OF THIS CERTIFICATE AS A WHOLE BY THE
DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO
THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY) MAY BE REGISTERED EXCEPT IN
LIMITED CIRCUMSTANCES.
          UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITARY FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY (AND ANY PAYMENT
HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY), ANY TRANSFER, PLEDGE OR OTHER USE
HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.}

     
No.                     
  Number of Stripped WITS:                                         
 
                       CUSIP No.                                             

WACHOVIA CAPITAL TRUST III
Collateral Agreement

 



--------------------------------------------------------------------------------



 



Exhibit B
STRIPPED WITS
          This Stripped WITS Certificate certifies that {                     }
is the registered Holder of the number of Stripped WITS set forth above {for
inclusion in Global Certificates only — or such other number of Stripped WITS
reflected in the Schedule of Increases and Decreases in the Global Certificate
attached hereto}. Each Stripped WITS represents a beneficial interest in
Wachovia Capital Trust III (the “Trust”), having a Liquidation Amount of $1,000.
The Stripped WITS are transferable on the books and records of the Trust, in
person or by a duly authorized attorney, upon surrender of this certificate duly
endorsed and in proper form for transfer as provided in Section 5.4 of the Trust
Agreement (as defined below). The designations, rights, privileges,
restrictions, preferences and other terms and provisions of the Stripped WITS
are set forth in, and this certificate and the Stripped WITS represented hereby
are issued and shall in all respects be subject to the terms and provisions of
the Amended and Restated Trust Agreement of the Trust, dated as of February 1,
2006, as the same may be amended and restated from time to time (the “Trust
Agreement”), including the designation of the terms of the Stripped WITS as set
forth therein. The Holder is entitled to the benefits of the Guarantee Agreement
entered into by the Depositor and U.S. Bank National Association, as Guarantee
Trustee, dated as of February 1, 2006 (the “Guarantee Agreement”). All
capitalized terms used herein that are defined in the Trust Agreement have the
meaning set forth therein.
Collateral Agreement

 



--------------------------------------------------------------------------------



 



Exhibit B
          Section 5.13(d) of the Trust Agreement provides for the procedures
pursuant to which Holders of Capital WITS and Stripped WITS may exchange them
for Normal WITS and Qualifying Treasury Securities. The form of Recombination
Notice required to be delivered in connection therewith is printed on the
reverse hereof.
          A copy of each of the Trust Agreement and the Guarantee Agreement is
available for inspection at the offices of the Property Trustee.
          Upon receipt of this certificate, the Holder is bound by the Trust
Agreement and is entitled to the benefits thereof.
          IN WITNESS WHEREOF, the Trust acting through one of its Administrative
Trustees has executed this Stripped WITS Certificate.

                  WACHOVIA CAPITAL TRUST III, acting through one of its
Administrative Trustees    
 
           
 
  By:        
 
     
 
Name:    

Date:                                          
Collateral Agreement

 



--------------------------------------------------------------------------------



 



Exhibit B
ABBREVIATIONS
          The following abbreviations, when used in the inscription on the face
of this instrument, shall be construed as though they were written out in full
according to applicable laws or regulations:

     
TEN COM:
  as tenants in common
 
   
UNIF GIFT MIN ACT:
                       Custodian                      (cust)(minor) Under
Uniform Gifts to Minors Act of
 
   
TENANT:
  as tenants by the entireties
 
   
JT TEN:
  as joint tenants with right of survivorship and not as tenants in common

          FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
transfer(s) unto
(Please insert Social Security or Taxpayer I.D.
or other Identifying Number of Assignee)
(Please print or type name and address including Postal Zip Code of Assignee)
the within Stripped WITS Certificates and all rights thereunder, hereby
irrevocably constituting and appointing attorney
                               , to transfer said Stripped WITS Certificates on
the books of Wachovia Corporation, with full power of substitution in the
premises.

     
Dated:
  Signature
 
   
 
  NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Stripped WITS Certificates in every
particular, without alteration or enlargement or any change whatsoever.
 
   
Signature Guarantee:
   

Collateral Agreement

 



--------------------------------------------------------------------------------



 



Exhibit B
FORM OF RECOMBINATION NOTICE AND REQUEST
JPMorgan Chase Bank, National Association,
     as Collateral Agent and Securities Registrar
4 New York Plaza, Floor 15
New York, New York 10004
     Re: Stripped WITS and Capital WITS of Wachovia Capital Trust III
          The undersigned Holder hereby notifies you pursuant to Section 5.13(d)
of the Amended and Restated Trust Agreement, dated as of February 1, 2006, of
Wachovia Capital Trust III (the “Trust Agreement”), among Wachovia Corporation,
as Depositor, U.S. Bank National Association, as Property Trustee, U.S. Bank
Trust National Association, as Delaware Trustee, the Administrative Trustees (as
named therein) and the several Holders of the Trust Securities, and Section 6.03
of the Collateral Agreement, that the Holder:
     is transferring $                     Liquidation Amount of Stripped WITS
and Capital WITS in connection with an Exchange of such Stripped WITS and
Capital WITS for a Like Amount of Normal WITS and Qualifying Treasury
Securities,
     hereby requests the Collateral Agent to release from the Pledge and deliver
to the Holder Pledged Treasury Securities in a principal amount equal to such
Liquidation Amount, and
     hereby requests the delivery to the Holder of such Normal WITS of a Like
Amount.
All capitalized terms used herein that are defined in the Trust Agreement have
the meaning set forth therein. The undersigned Holder has paid all applicable
fees and expenses relating to such Exchange.

     
Date:
   
 
  Signature Guarantee:
 
   
Please print name and address of Registered Holder:
   
 
   
Name
  Social Security or other Taxpayer
Identification Number, if any
 
   
Address
   

Collateral Agreement

 



--------------------------------------------------------------------------------



 



Exhibit B
{TO BE ATTACHED TO GLOBAL CERTIFICATES}
SCHEDULE OF INCREASES AND DECREASES IN GLOBAL CERTIFICATE
The following increases or decreases in this Global Certificate have been made,
but in no event shall the number of Stripped WITS exceed a maximum aggregate
number for all Stripped WITS of 2,500,000:

                      Number of Stripped     Amount of increase in   Amount of
decrease in   WITS evidenced by this     Number of Stripped   Number of Stripped
  Global Certificate   Signature of WITS evidenced by   WITS evidenced by this  
following such decrease   authorized signatory this Global Certificate   Global
Certificate   or increase   of Securities Registrar              

Collateral Agreement

 



--------------------------------------------------------------------------------



 



Exhibit C
(FORM OF FACE OF CAPITAL WITS CERTIFICATE)
          {For inclusion in Global Certificates only — THIS CERTIFICATE IS A
GLOBAL CERTIFICATE WITHIN THE MEANING OF THE TRUST AGREEMENT HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (THE
“DEPOSITARY”) OR ITS NOMINEE. THIS CERTIFICATE IS EXCHANGEABLE FOR CERTIFICATES
REGISTERED IN THE NAME OF A PERSON OTHER THAN THE DEPOSITARY OR ITS NOMINEE ONLY
IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE TRUST AGREEMENT AND NO TRANSFER OF
THIS CERTIFICATE (OTHER THAN A TRANSFER OF THIS CERTIFICATE AS A WHOLE BY THE
DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO
THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY) MAY BE REGISTERED EXCEPT IN
LIMITED CIRCUMSTANCES.
          UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITARY FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY (AND ANY PAYMENT
HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY), ANY TRANSFER, PLEDGE OR OTHER USE
HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.}

     
No.                     
  Number of Capital WITS:                                         
 
                       CUSIP No.                                            

WACHOVIA CAPITAL TRUST III
Collateral Agreement

 



--------------------------------------------------------------------------------



 



Exhibit C
CAPITAL WITS
          This Capital WITS Certificate certifies that {                     }
is the registered Holder of the number of Capital WITS set forth above {for
inclusion in Global Certificates only — or such other number of Capital WITS
reflected in the Schedule of Increases and Decreases in the Global Certificate
attached hereto}. Each Capital WITS represents a beneficial interest in Wachovia
Capital Trust III (the “Trust”), having a Liquidation Amount of $1,000. The
Capital WITS are transferable on the books and records of the Trust, in person
or by a duly authorized attorney, upon surrender of this certificate duly
endorsed and in proper form for transfer as provided in Section 5.4 of the Trust
Agreement (as defined below). The designations, rights, privileges,
restrictions, preferences and other terms and provisions of the Capital WITS are
set forth in, and this certificate and the Capital WITS represented hereby are
issued and shall in all respects be subject to the terms and provisions of the
Amended and Restated Trust Agreement of the Trust, dated as of February 1, 2006,
as the same may be amended and restated from time to time (the “Trust
Agreement”), including the designation of the terms of the Capital WITS as set
forth therein. The Holder is entitled to the benefits of the Guarantee Agreement
entered into by the Depositor and U.S. Bank National Association, as Guarantee
Trustee, dated as of February 1, 2006 (the “Guarantee Agreement”). All
capitalized terms used herein that are defined in the Trust Agreement have the
meaning set forth therein.
Collateral Agreement

 



--------------------------------------------------------------------------------



 



Exhibit C
          Section 5.13(d) of the Trust Agreement provides for the procedures
pursuant to which Holders of Capital WITS and Stripped WITS may exchange them
for Normal WITS and Qualifying Treasury Securities and Section 5.14(f) of the
Trust Agreement provides for the procedures pursuant to which Holders of Capital
WITS may elect to dispose of Capital WITS in the event a Remarketing is
Successful. The forms of Recombination Notice and Request and Notice of
Contingent Disposition Election required to be delivered in connection therewith
are printed on the reverse hereof.
          A copy of each of the Trust Agreement and the Guarantee Agreement is
available for inspection at the offices of the Property Trustee.
          Upon receipt of this certificate, the Holder is bound by the Trust
Agreement and is entitled to the benefits thereof.
          IN WITNESS WHEREOF, the Trust acting through one of its Administrative
Trustees has executed this Capital WITS Certificate.

                  WACHOVIA CAPITAL TRUST III, acting through one of its
Administrative Trustees    
 
           
 
  By:        
 
     
 
Name:    

Date:                                          
Collateral Agreement

 



--------------------------------------------------------------------------------



 



Exhibit C
ABBREVIATIONS
          The following abbreviations, when used in the inscription on the face
of this instrument, shall be construed as though they were written out in full
according to applicable laws or regulations:

     
TEN COM:
  as tenants in common
 
   
UNIF GIFT MIN ACT:
                       Custodian                      (cust)(minor) Under
Uniform Gifts to Minors Act of                                         
 
   
TENANT:
  as tenants by the entireties
 
   
JT TEN:
  as joint tenants with right of survivorship and not as tenants in common

Additional abbreviations may also be used though not in the above list.
FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto
(Please insert Social Security or Taxpayer I.D.
or other Identifying Number of Assignee)
(Please print or type name and address including Postal Zip Code of Assignee)
the within Capital WITS Certificates and all rights thereunder, hereby
irrevocably constituting and appointing attorney                     , to
transfer said Capital WITS Certificates on the books of Wachovia Corporation,
with full power of substitution in the premises.

     
Dated:
  Signature
 
   
 
  NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Capital WITS Certificates in every
particular, without alteration or enlargement or any change whatsoever.
 
   
Signature Guarantee:
   

Collateral Agreement

 



--------------------------------------------------------------------------------



 



Exhibit C
FORM OF RECOMBINATION NOTICE AND REQUEST
JPMorgan Chase Bank, National Association,
     as Collateral Agent and Securities Registrar
4 New York Plaza, Floor 15
New York, New York 10004
     Re: Stripped WITS and Capital WITS of Wachovia Capital Trust III
          The undersigned Holder hereby notifies you pursuant to Section 5.13(d)
of the Amended and Restated Trust Agreement, dated as of February 1, 2006, of
Wachovia Capital Trust III (the “Trust Agreement”), among Wachovia Corporation,
as Depositor, U.S. Bank National Association, as Property Trustee, U.S. Bank
Trust National Association, as Delaware Trustee, the Administrative Trustees (as
named therein) and the several Holders of the Trust Securities, and
Section 6.03(a) of the Collateral Agreement that the Holder:
     (i) is transferring $                     Liquidation Amount of Stripped
WITS and Capital WITS in connection with an Exchange of such Stripped WITS and
Capital WITS for a Like Amount of Normal WITS and Qualifying Treasury
Securities,
     (ii) hereby requests the Collateral Agent to release from the Pledge and
deliver to the Holder Pledged Treasury Securities in a principal amount equal to
such Liquidation Amount, and
     (iii) hereby requests the delivery to the Holder of such Normal WITS of a
Like Amount.
All capitalized terms used herein that are defined in the Trust Agreement have
the meaning set forth therein. The undersigned Holder has paid all applicable
fees and expenses relating to such Exchange.

     
Date:
   
 
   
 
  Signature Guarantee:
 
   
Please print name and address of Registered Holder:
   
 
   
Name
  Social Security or other Taxpayer
Identification Number, if any
 
   
Address
   

Collateral Agreement

 



--------------------------------------------------------------------------------



 



Exhibit C
FORM OF NOTICE OF CONTINGENT DISPOSITION ELECTION
JPMorgan Chase Bank, National Association,
     as Custodial Agent and Securities Registrar
4 New York Plaza, Floor 15
New York, New York 10004
     Re: Normal WITS of Wachovia Capital Trust III
          The undersigned Holder hereby notifies you pursuant to Section 5.14(f)
of the Amended and Restated Trust Agreement, dated as of February 1, 2006, of
Wachovia Capital Trust III (the “Trust Agreement”), among Wachovia Corporation,
as Depositor, U.S. Bank National Association, as Property Trustee, U.S. Bank
Trust National Association, as Delaware Trustee, the Administrative Trustees (as
named therein) and the several Holders of the Trust Securities, and Section 8.03
of the Collateral Agreement, that the Holder:
     is transferring                      Capital WITS to the Securities
Registrar, and
     hereby requests the payment to the Holder, if the upcoming Remarketing is
Successful, of an amount in cash for each such Capital WITS equal to the
proceeds of the sale of $1,000 principal amount of Notes, it being understood
that if such Remarketing is not Successful, this Notice shall be disregarded.
All capitalized terms used herein that are defined in the Trust Agreement have
the meaning set forth therein. The undersigned Holder has paid all applicable
fees and expenses relating to such Contingent Exchange Election.

     
Date:
   
 
  Signature Guarantee:
 
   
Please print name and address of Registered Holder:
   
 
   
Name
  Social Security or other Taxpayer
Identification Number, if any
 
   
Address
   

Collateral Agreement

 



--------------------------------------------------------------------------------



 



Exhibit C
{TO BE ATTACHED TO GLOBAL CERTIFICATES}
SCHEDULE OF INCREASES AND DECREASES IN GLOBAL CERTIFICATE
The following increases or decreases in this Global Certificate have been made,
but in no event shall the number of Capital WITS exceed a maximum aggregate
number for all Capital WITS of 2,500,000:

                      Number of Capital     Amount of increase in   Amount of
decrease in   WITS evidenced by this     Number of Capital   Number of Capital  
Global Certificate   Signature of WITS evidenced by   WITS evidenced by this  
following such decrease   authorized signatory this Global Certificate   Global
Certificate   or increase   of Securities Registrar              

Collateral Agreement

 



--------------------------------------------------------------------------------



 



Schedule I
Reference Dealers
JPMorgan Chase Bank, National Association
Goldman, Sachs & Co.
Merrill Lynch
Citibank/Citigroup
Collateral Agreement

 



--------------------------------------------------------------------------------



 



Schedule II
Contact Persons for Confirmation

            Name   Phone Number            

Collateral Agreement

 